Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 1 of 100 Page ID #:6




              Exhibit 1
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 2 of 100 Page ID #:7
                                                                      FLED
                                                            SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE
                                                               CENTRAL JUSTICE CENTER
Stephen Ko                                                           OCT 2 9 2019
2244 Shapiro St.
Fullerton, CA 92833                                        DAVID H. YAMAbiUti, ciein or the Court

Plaintiff In Pro Per                                       BY:2,3B/ABEZ—DEPUTY



                          SUPERIOR COURT OF CALIFORNIA
                FOR THE COUNTY OF ORANGE-CENTRAL JUSTICE CENTER
                                                           1:5-20•19
STEPHEN KO,                           ) Case No.
                                      )                   01108142
           Plaintiff,                 )
                                      )    1. WRONGFUL FORECLOSURE
                                      )
      VS.                             )
                                      )
                                              FRAUD
                                      )
                                      )    3. INJUNCTIVE RELIEF
                                      )
U.S. BANK TRUST, N.A., as TRUSTEE for )    4. TEMPORARY RESTRAING ORDER,
                                      )       PRELIMINARY AND PERMANENT
LSF9 MASTER PARTICIPATION TRUST ; )           INJUCTION
                                              )
CALIBER HOME LOANS, INC.; AND                 )   5. DECLARATORY RELIEF
                                              )
                                              )   6. VIOLATION IF BUSINESS AND
DOES 1 THROUGH 10, INCLUSIVE,                 )
                                              )      PROFESSION CODE SECTION
                                              )      17200
              Defendants
                                              )
                                              )   7. WRONGFUL EVICTION OR
                                              )      UNLAWFUL LOCKOUT
                                              )
                                              )   8. TO SET ASIDE TRUSTEE'S SALE
                                              )
                                              )     JUDGE SHEILA FELL
                                              )
                                              )
                                                       - 7.C- )S
                                              )
                                              ) DEMAND FOR JURY TRIAL
                                              )
                                              )
                                              )
                                              )
                                              )




Plaintiff Stephen Ko complains and alleges the follows:



                                              - 1 -
                                            COMPLAINT
                                                                           Exhibit 1, Page 1 of 99
      Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 3 of 100 Page ID #:8




 1                                      JURISDICTION AND VENUE

 2

 3
      The property at issue located in the County of Orange, State of California.

      The property is located at
 5
      2244 Shapiro St.
 6

 7    Fullerton, CA 92833

 8    A.P.N. 280-331-67 (See Exhibit )Legal Description
 9
      The value of the property exceeds $25,000. Therefore, this court is proper venue.
10

11
                                            PARTIES TO ACTION
12

13       1. Plaintiff Stephen Ko ("Ko") is, and at all times mentioned herein was, an individual residing

19           in the State of California, County of Orange, and is the current record owner of the Property,
15
             single family residence, the Subject Property is Plaintiff's primary residence and owner-
16
             occupied. Plaintiff Stephen Ko is an assignee of property. Plaintiff was co-owner of subject
17
             property and interested party of property. Co-owner/Borrower Doo Ko purchased above
18

19           property in 2007.

20       2. Defendant Caliber Home Loans, Inc. ("Caliber") is, and at all times mentioned herein was, a
23.          corporation organized and existing under and pursuant to the laws of the State of Delaware,
22,
             and doing business in Orange County, California. Based upon information and belief,
23
             Caliber's principal place of business is located in Irving, Texas. Caliber was the loan servicer
29

25
             on the mortgage loan and during said time period was acting at the request and on behalf of

26           Defendants U.S. Bank Trust, N.A. and the LSF9 Master Participation Trust.

27

28


                                                     - 2 -
                                                   COMPLAINT
                                                                                    Exhibit 1, Page 2 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 4 of 100 Page ID #:9




  3. Defendant U.S. Bank Trust N.A., as Trustee for LSF9 Master Participation Trust ("U.S.

     Bank") is and at all times herein mentioned was an organization of unknown type doing

     business in Orange County, California. Based upon information and belief, U.S. Bank's

     principal place of business is St. Paul, Minnesota or Delaware. On Plaintiffs' information and

     belief during the acts complained of herein Defendant U.S. Bank was acting as Trustee for

     and on behalf of the LSF9 Master Participation Trust and engaged Defendant Caliber to

     service the loan at their request, on their behalf; and under their instruction and direction.

  4. Quality Loan Services Corporation ("Quality"), is a California Corporation with its principal

     place of business in San Diego, California.

  5. Plaintiff does not know the true names and capacities of the defendants sued herein as DOES

     1 through 10 ("DOE Defendants"), inclusive, and therefore sues said DOE Defendants by

     fictitious names. Plaintiffs are informed and believe and based on such information and belief

     allege that each of the DOE Defendant is contractually, strictly, negligently, intentionally,

     vicariously liable and or otherwise legally responsible in some manner for the acts and

     omissions described herein. Plaintiffs will amend this Complaint to set forth the true names

     and capacities of each DOE Defendant when same are ascertained.

  6. Plaintiff is informed and believe and based on such information and belief allege that

     Defendants Caliber, U.S. Bank, and DOES Defendants 1 through 10, inclusive, and each of

     them, are and at all material times have been, the agents, servants or employees of each other,

     purporting to act within the scope of said agency, service or employment in performing the

     acts and omitting to act as averred herein. Each of the Defendants named herein are believed

     to, and are alleged to have been acting in concert with, as employee, agent, co-conspirator or




                                              - 3 -
                                            COMPLAINT
                                                                              Exhibit 1, Page 3 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 5 of 100 Page ID #:10




 1         member of a joint venture of, each of the other Defendants, and are therefore alleged to be

 2         jointly and severally liable for the claims set forth herein, except as otherwise alleged.
 3

 4
                                          NATURE OF THE CASE
 5
        7. The claims set forth in this Complaint seek to redress Defendants' knowing and serial failures
 6

 7         to adhere to the express requirements of law.

 8      8. The claims further seek to redress Defendants' knowing use of deficient and inaccurate
 9
           Certificates of Compliance, a required condition precedent under California Civil Code
10
           section 2923.55 to the recording of Notices of Default on Plaintiff's home and the subsequent
11
           foreclosure on such properties based on the invalidly recorded Notices of Default.
12

13      9. The individual claims set forth in this Complaint seek to redress violations of law for and

14         related to (1) the wrongful filing and recording of a 2017 Notice of Default ("NOD") and
15
           2017 Notice of Trustee's Sale against Plaintiffs home and through such filing the initiation of
16
           nonjudicial foreclosure against his property by persons or entities lacking standing to assert
17
           such claims; (2) the wrongful attempt to collect monies on a mortgage debt that the parties
18

19
           seeking to collect do not own and which cannot be validated or substantiated in terms of the

20         nature, extent, or amount of the debt; (3) Defendants' knowing and repeated failure to timely

21
           provide Plaintiffs specific documentation substantiating their standing to initiate a non-
22
           judicial foreclosure, as well as their ability to validate the amount of mortgage debt allegedly
23
           owed under the mortgage loan; (4) the apparent fabrication and forgery of documents upon
24

25
           which Defendants now rely for the authority to act; and (5) the wrongful attempt to assert an

26         invalid ownership interest in contravention of Plaintiff's clear title.

27

28




                                                  COMPLAINT
                                                                                     Exhibit 1, Page 4 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 6 of 100 Page ID #:11




                       FACTUAL ALLEGATIONS AND BACKGROUND

   10. The signers on Assignment of Deed of Trust(2015, 2016), Substitution of Trustee (2016),

      Notice of Trustee's Sale(2017) and Trustee's Deed Upon Sale (2017) were not signed by an

      Officer for the Corporate Entity. An Employee or person holding a purported Power of

      Attorney for a Corporation cannot sign Real Estate Documents, unless he or she is also a

      corporate officer. Although the Documents may appear valid on their face. The signature are

      void, because persons who signed the above stated documents did not have the legal capacity

      to sign them. Therefore, they are void documents.

   11. Defendants are lacking possession of requisite legally enforceable, recorded assignments, and

      Defendants are unable to verify and demonstrate the chain of ownership and assignment of

      the mortgages from the actual mortgagee. Further, Defendants are lacking sufficient evidence

      to support the claims of a default. Thus, Defendants' pattern and practice of filing foreclosure

      actions in state and federal courts while clearly lacking the right to do so is a clear violation o

      Plaintiff's rights.

                                   BACKGROUND HISTORY

   12. To record a NOD as a predicate to instituting a non-judicial foreclosure in California, the

      foreclosing party (usually a bank or similar entity) must, at the time it records the NOD,

      validly hold the mortgage note and the beneficial interest under the deed of trust. If the entity

      does not hold such ownership interest, any recording of the NOD is invalid. In this case,

      Defendant Caliber, presumably at the request and direction of Defendants (themselves acting

      on behalf of Defendant U.S. Bank Trust), recorded a NOD(May 2017) on Plaintiff's home as

      the first step towards carrying out a non-judicial foreclosure. As will be discussed herein,

      Caliber did this even though U.S. Bank Trust did not have the legal standing or authority to



                                               - 5 -
                                             COMPLAINT
                                                                               Exhibit 1, Page 5 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 7 of 100 Page ID #:12




      do so because U.S. Bank Trust did not own the loan at the time Caliber recorded the

      NOD(May 2017).

   13. Defendant U.S.13ank Trust held itself out as the owner of the underlying Promissory Note

      and the holder of the beneficial interest under the deed of trust. Ostensibly, it held the interest

      by virtue of assignments of the original Promissory Note and Deed of Trust from the original

      lenders. In truth, U.S. Bank Trust was not the owner of or in possession of the Promissory

      Note or a holder of the beneficial interest under Co-owner Doo Ko's deed of trust because the

      Promissory Note and Deed of Trust, and accordingly the beneficial interest under such

      instruments were never properly or legally transferred from the original lender to U.S. Bank

      Trust.

   14. Moreover, Defendant Caliber, as servicer of the loan and acting as the agent for and at the

      behest of Defendant U.S. Bank Trust, had an affirmative duty and obligation under the law to

      independently review competent and reliable evidence (including at a minimum the Note and

      Deed of Trust Assignment and Endorsement Chain, as well as the mortgage loan file received

      from prior loan servicers) to ensure that U.S. Bank Trust was, in fact, the valid legal owner

      and thus entitled to direct them to actually record the NOD. Such review, which U.S. Bank

      Trust should have insisted upon, would have revealed that there were significant gaps and

      discrepancies in the respective Note and Deed of Trust Assignment and Note Endorsement

      chains of title, and, as a result, that real questions existed as to whether or not the U.S. Bank

      Trust was, in fact, the valid owner of the underlying Promissory Note and the holder of the

      beneficial interests at the time the NOD was recorded and at the time the Notice of Trustee's

      Sale was issued.




                                               - 6 -
                                             COMPLAINT
                                                                               Exhibit 1, Page 6 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 8 of 100 Page ID #:13




   15. Indeed, prior to the NOD recording, Defendant Caliber had been put on notice, both by a

      review of the loan file received from the prior loan servicer as well as by repeated

      communications with Plaintiffs representative, of the existence of serious gaps and

      deficiencies in the chain of title of the loan (information that U.S. Bank as well as U.S. Bank

      Trust had either actual or constructive notice of) and that, as a result, there were serious

      questions as to who actually owned the loan.

   16.Upon this servicing transfer, Plaintiffs representative contacted Defendant Caliber, alerted

      them to the chain of title problems, and urged Caliber to exercise restraint in reinitiating any

      non-judicial foreclosure actions against the property considering the serious title issues

      presented. On Plaintiffs information and belief, Caliber advised U.S. Bank Trust of these

      communications. Plaintiff, as was their statutory right, also requested that Defendant Caliber

      provide documents substantiating the legal ownership by U.S. Bank Trust of the Note and

      Deed of Trust, including the Note and Deed of Trust Assignment and Endorsement Chain on

      the loan -- a request that Caliber only partially complied with and not within the time limits

      imposed by law, in violation of the provisions of the Real Estate Law. Eventually Caliber

      conceded this failure in writing.

   17.Caliber employee admitted, that it too had found gaps in the documented chain of title, but

      remarkably advised that it intended to "recreate" endorsement chains and "corrective"

      assignments to fill in the acknowledged gaps. With full knowledge of these legal deficiencies

      and the absence of competent and reliable evidence of the legal authority of U.S. Bank Trust

      or their representative Defendant U.S. Bank to do so, Caliber still proceeded to record a NOD

      (May 2017) on Plaintiffs home and to issue a Notice of Trustee's Sale.




                                               - 7 -
                                             COMPLAINT
                                                                               Exhibit 1, Page 7 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 9 of 100 Page ID #:14




   18. Additionally, Caliber had the wrong party execute the Certificate of Compliance required

      under Civil Code 2923.55, and the trustee representing the purported owner nevertheless

      attested to its accuracy despite the error being readily apparent on the face of the document.

      Compliance with the provisions of Civil Code 2923.55 is a pre-requisite to the ability to

      record a NOD, thus this failure to comply rendered such recording void and invalid. Caliber's

      knowing and intentional actions go far beyond simple negligence. Caliber abrogated and

      rejected its affirmative obligations under law. In failing to fulfill and discharge their statutory

      obligations, Defendants violated the laws and subjected homeowners to the wrongful

      recording of a NOD(May 2017) on his home, the issuance of a baseless Notice of Trustee's

      Sale and thus the wrongful initiation of a non judicial foreclosure.

   19. Further, because the mortgage loan was not owned by U.S. Bank Trust, Defendants Caliber

      and U.S. Bank Trust lacked the legal authority to collect on the alleged debt. Nevertheless,

      Defendants continued to send mortgage statements to homeowner to collect on a debt not

      owed to U.S. Bank Trust. Caliber also sought to collect on a debt it could not validate, nor

      could it ascertain how much was supposedly owed.

   20. Under said debt, as it conceded in writing that it lacked a full and complete payment history

      on the loan (documentation needed for Caliber, and U.S. Bank Trust validate the amount of

      the alleged debt). Rather, Caliber relied on what it had received (albeit incomplete) from the

      prior servicer, Ocwen. Caliber then, despite acknowledging that there were unexplained

      financial discrepancies in the debt validation statements, mortgage statements and other

      demands for payment it had sent to homeowner on behalf of Defendant U.S. Bank Trust,

      nevertheless attempted to collect the debt as if it had the authority to do so and as if the




                                               - 8 -
                                             COMPLAINT
                                                                               Exhibit 1, Page 8 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 10 of 100 Page ID #:15




      amount was validated and undisputed. These actions violated California's Rosenthal Fair

      Debt Collection Practices Act ("Rosenthal Act")

   21. Finally, in reliance on flawed and inconsistent chain of title documents as well as deceptive

      and imaginatively created (if not outright fraudulently manufactured) documents, Defendants

      slandered Plaintiff's title to his home and seek to impose a superior ownership in

      contravention of his clear title to the property. This too is improper.



                                    STATEMENT OF FACTS

   22. Plaintiff is co-owner home located at 2244 Shapiro St., Fullerton, CA 92833. Co-Owner Doo

      Ko purchased above property on or about July 2, 2007 as instrument 2007000427193

      (Recorded on 7/9/2007), of official records in the Office of Recorder of Orange County. Doo

       Ko obtained a mortgage from Bank of America, N.A.("BOA") The loan was evidenced by a

      promissory note and secured by a Deed of Trust for the real property at 2244 Shapiro St.,

      Fullerton, CA 92833 ("Property").

   23. On March 5, 2010, a Notice of Default("NOD") was recorded against the property. On April

      5, 2010, a Substitution of Trustee was recorded ("2010 Substitution of Trustee"). On June 15,

      2010 and February 21, 2012, a Notice of Trustee's Sale was recorded against the property. On

      May 9, 2013, a Notice of Rescission of First NOD was recorded against the property.

   24. On May 27, 2014 and July 10, 2014, an Assignment of Deed of Trust and Corrective

      Assignment of Deed of Trust were recorded. On October 14, 2014, a Substitution of Trustee

      (to Western Progressive LLC) was recorded. On November 21, 2014, a Second Notice of

      Default("NOD") was recorded against the property. See Exhibit 6. On April 8, 2015, a Notice

      of Trustee's Sale was recorded against the property. In California, a Notice of Default does



                                               - 9 -
                                             COMPLAINT
                                                                                Exhibit 1, Page 9 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 11 of 100 Page ID #:16




 1          not expire. The Notice of Default would be active until a Notice of Rescission or a

 2         Reconveyance is recorded. Notice of Rescission of Second NOD was not recorded against the
 3
           property until Trustee's Sale. Since NOD(November 2014) is valid, Defendants and/or DOES
 4
           1-10 failed to recorded Notice of Rescission of NOD (November 2014), thus NOD (May
 5
           2017) is void therefore foreclosure sale in 2017 was invalid and void. Plaintiff alleges
 6

 7         NOD(11/21/2014) is still valid, Plaintiff alleges Defendants and/or DOES 1-10 failed to

 8         recorded Notice of Rescission of 2014 NOD, therefore NOD (May 2017) was void and
 9
           Trustee's Sale in 2017 was Void. Thus Trustee's Deed Upon Sale (TDUS) in 2017 was void.
10
        25. On April 16, 2015, an Assignment of Deed of Trust was recorded. On October 7, 2016, an
11
           Assignment of Deed of Trust was recorded. Exhibit 8.
12

13      26. On November 1, 2016, a Substitution of Trustee was recorded("2016 Substitution of

14         Trustee").
15
        27. On or about May 17, 2017a Notice of Default("NOD") was recorded against the property. See
16
        28. On or about August 22, 2017, a Notice of Trustee's Sale was recorded against the property.
17
        29. On or about August 25, 2017, Plaintiff and borrower contacted Caliber. Plaintiff was told that
18

19
           there would be no foreclosure sale, because Borrower was in a loan modification review.

20         Notwithstanding, Defendants scheduled sale Plaintiff's home on September 25, 2017.
21
        30. On October 4, 2017, a Trustee's Deed Upon Sale was recorded.
22
        31. On or about October 30, 2017, Caliber and U.S. Bank Stated Plaintiffs Property "No
23
           Trustee's Sale has been taken place."
24

25
        32. Borrower also told Quality that Caliber and U.S. Bank Stated "No Trustee's Sale has been

26         taken place". Quality said there's a mistake regarding foreclosure. Quality finally told

27         Plaintiff and Borrower Trustee's Sale will be reversed.
28



                                                     - 10 -
                                                   COMPLAINT
                                                                                Exhibit 1, Page 10 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 12 of 100 Page ID #:17




 1      33. On or about August 20, 2018, U.S. Bank trust filed an unlawful detainer against Doo Ko and

 2         other tenants. U.S. Bank Trust filed an unlawful detainer in bad faith. U.S. Bank Trust knew
 3
           foreclosure process was void and invalid.
 4
        34. Plaintiff recently discovered U.S. Bank Trust, N.A. obtained Writ of Possession wrongfully.
 5
            Plaintiff was occupant but Plaintiff was not named in the accompanying Writ of Possession.
 6

 7          Plaintiff alleges that Defendants knew Plaintiff was co-owner and occupant of the premises

 8         before the date the Unlawful Detainer (Eviction) action was filed. Plaintiff alleges Randall
 9
           Naiman Attorne for U.S. Bank Trust N.A.was aware Plaintiff was owner and occupant but
10
           U.S. Bank Trust did not add Plaintiff in Writ of Possession. Plaintiff alleges U.S. Bank Trust
11
           intentionall omitted to add Plaintiff in UD Corn 'laint and Writ of Possession. A ere'ud. men
12

13         Claim of Right to Possession form was not served with the Summons and UD Complaint.

14         This Eviction results from Wrongful Foreclosure. Plaintiff occupied the premises on the date

15
           UD Complaint was filed. Plaintiff has continued to occupy the premises ever since. Plaintiff
16
           still occupies the premises, now Plaintiff is in danger of lockout. Defendant U.S. Bank Trust
17
           failed to comply with their obligations and refrain from any further attempts to lock Plaintiff
18

19         out of Plaintiff's home. On October 27, 2019, Plaintiff sent a letter attorney for Defendants

20         and requested stop lockout of Plaintiff's home.

21

22
              HISTORY OF THE MORTGAGE LOAN AND PROPERTY OWNERSHIP
23

24
        35. On May 22, 2014, Indecomm Global Services on behalf of the original lender Bank of
25

26         America, N.A., executed an Assignment of DOT, assigning it to Christiana Trust, a division

27         of Wilmington Saving Fund Society, FSB, not in its individual capacity but as Trustee of
28


                                                   - 11 -
                                                 COMPLAINT
                                                                                Exhibit 1, Page 11 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 13 of 100 Page ID #:18




      ARLP 3 ("Christina Trust"). This Assignment of Deed of Trust was recorded on May 27,

      2014. On July 8, 2014, Indecomm Global Services on behalf of the original lender Bank of

      America, N.A., executed an Assignment of DOT, assigning it to Christiana Trust, a division

      of Wilmington Saving Fund Society, FSB, not in its individual capacity but as Trustee of

      ARLP 4 ("Christina Trust"). This Corrective Assignment of Deed of Trust were recorded on

      July 10, 2014.

   36. On March 19, 2015 Ocwen Loan Servicing on behalf of Christiana Trust, a division of

      Wilmington Saving Fund Society, FSB, not in its individual capacity but as Trustee of ARLP

      4, executed an Assignment of the DOT, assigning it to Wilmington Trust, National

      Association, not in its individual Capacity But as Trustee of ARLP Securitization Trust,

      Series 2014-2("Wilmington Trust"). This purported assignment was invalid and void because

      the Note and DOT had been previously assigned to Christina Trust on July 10, 2014. A copy

      of this March 19, 2015 assignment is attached hereto as Exhibit.

   37. Ocwen Loan Servicing LLC("Ocwen") had recognized that there were gaps in the chain of

      title of the loan and was attempting to address this by creating a new document to fill in the

      gaps one year after the fact. This April 16, 2015 assignment was invalid because Wilmington

      Trust had no authority to make this assignment, first because Wilmington Trust had already

      assigned the loan one year earlier.

   38. On or about July 20, 2015, Plaintiff became a co-owner of subject property. Grant
       Deed(Orange County Recording ti 2015000403749) was recorded on August 4, 2015. See
       Grant Deed.

   39. On October 7, 2016 Wilmington Trust recorded an assignment of the DOT to U.S. Bank Trus

      N.A. ("U.S. Bank Trust"). However, Wilmington Trust lacked the legal authority to do so

      based on the previous assignment to Christina Trust in July 2014. Further, this assignment



                                              - 12 -
                                            COMPLAINT
                                                                            Exhibit 1, Page 12 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 14 of 100 Page ID #:19



       impermissibly bifurcated the Note and DOT, only purporting to assign the latter. A copy of

       this assignment is attached hereto as Exhibit. On Plaintiff's information and belief; notice of

       this purported transfer of ownership was never provided to them by U.S. Bank Trust, in

       violation of law.

    40. All Defendants failed to disclose the mandatory duties to disclose the Assignment of DOT to

       Plaintiff and borrower within 30 days.

    41. In Substitution of Trustee(11/1/2016), the signer did not provide the required information to

       sign a document in signature block such as name of the person signing the document and the

       capacity in which the person is signing in signature block and the date on which the document

       was signed. The date on which the contract should be included to show the contract's

       effective date. The signature was not dated in signature block. The proper signature should

       include name, title and the name of the organization. Since companies cannot sign for

       themselves, this signature identifies the person signing, the title and authority of the person,

       and the name of the contracting party. If signing on behalf of a business, they must provide

       title. But U.S. Bank Trust and/or Caliber did not indicate signer's name & the signer's title

       underneath signature. U.S. Bank Trust and/or Caliber did not record the Power of Attorney or

       agency agreement the notice(Substitution of Trustee) as required under California Law. Thus

       Quality executed and recorded 2017 NOD before it had the legal authority to do so.

       Accordingly 2017 NOD and all subsequent documents(2017 NTS & 2017 TDUS) are void

       and of no legal effect.

   42. Moreover, based upon information and belief, Arturo Zarazua did not have the legal authority

       to sign on behalf of Defendants as he did not enter into a power of attorney agreement. Lastly,

       2016 Substitution is void because the Power of Attorney allegedly giving Arturo Zarazua to



                                                - 13 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 13 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 15 of 100 Page ID #:20



      execute and record the Substitution was not recorded concurrently with the Substitution in

      violation of California law, including, but not limited to, California Civil Code Section 2933.

   43. Additionally, 2016 Substitution is void because it did not disclose Artuto Zarazua's principal

      and did not subscribe BOA's name to it in violation of California Civil Code Section 1095.

      As there was not an assignment of DOT from BOA to U.S. Bank Trust, the failure to

      subscribe BOA to the Substitution rendered it invalid and void.

   44. Nevertheless, Quality thereafter recorded a Notice of Trustee's Sale in 2017. A true and

      correct copy of the notice is attached hereto as Exhibit. As duly recorded and legally valid

      NOD and Substitution of Trustee is required before Quality could serve an record a Notice of

      Trustee's Sale, and the former never happened, the Notice of Trustee's Sale was also void and

      of no legal effect.

   45. A supporting Declaration of Compliance was recorded by Caliber Home Loans or Trustee. A

      review of the Declaration of Compliance reveals however that it was not executed by Caliber,

      the present loan servicer, on behalf of the present purported owner of the loan, U.S. Bank

      Trust. Rather, the Declaration was executed back in 2014 by Ocwen Loan Servicing LLC, a

      predecessor servicer, on behalf of Christina Trust. Further, this Declaration of Compliance

      was regarding a former NOD recorded by Ocwen. As such Declaration of Compliance

      attached to the 2017 NOD were void and invalid, as Defendant Caliber failed to comply with

      the provisions of California Civil Code § 2923.55, and California Civil Code § 2924.17(a),

      rendering the NOD void. The Notice of Default was not mailed until May 17, 2017.

   46. On or about August 15, 2017, Borrower sent Caliber letter disputing that the U.S. Bank Trust

      was the true legal owner of the loan, and asserting that it could not establish that it was legally

      entitled to either collect on the debt or to seek to foreclose on the property. This was based on



                                               - 19 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 14 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 16 of 100 Page ID #:21




      the recorded assignment chain which indicated that there were significant gaps in the chain of

      title.

   47. However, Caliber did not respond within 30 days and did not provide the documents

      requested, as required by law.

   48. On May 17, 2017, a Notice of Default and Election to Sell Under Deed of Trust, with a

      supporting Declaration of Compliance was recorded by Caliber. A copy of this NOD is

      attached hereto as Exhibit. Included in the NOD was a statement by the Trustee's

      representative attesting that the loan servicer of Plaintiffs loan, Caliber, had fulfilled its

      obligations under California Civil Code § 2923.55, (the fulfillment of which is a necessary

      predicate to being able to legally record a NOD in California) by executing a Declaration of

      Compliance to the Notice of Default, which Declaration was attached and recorded. A review

      of the Declaration of Compliance reveals however that it was not executed by Caliber, the

      present loan servicer, on behalf of the present purported owner of the loan, U.S. Bank Trust.

      Rather, the Declaration was executed back in 2014 by Ocwen, a predecessor servicer, on

      behalf of the Christina Trust. Further, this Declaration of Compliance was regarding a former

      NOD recorded by Ocwen . As such both the Trustees attestation as well as the Declaration of

      Compliance attached to the NOD were invalid, as they failed to comply with the provisions of

      California Civil Code § 2923.55, and California Civil Code § 2924.17(a), rendering the NOD

      void. The May 2017 Notice of Default was not mailed. On Plaintiff's information and belief

      the loan was not in default at this time because Ocwen, and then Caliber, in the form of

      required servicer advances, had been paying to the purported owner of the loan all monthly

      payments of principal and interest supposedly due under the terms of the Promissory Note and

      Deed of Trust.



                                                - 15 -
                                              COMPLAINT
                                                                               Exhibit 1, Page 15 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 17 of 100 Page ID #:22




   49. Defendants, prior to taking the foreclosure related actions herein alleged, did not ensure, as

       required by statute, that they had reviewed competent and reliable evidence substantiating

       their legal authority to record, either themselves or as the beneficiary's agent, the Notice of

       Default. Indeed, at the time the NOD was recorded, in addition to the foregoing failures,

       Defendants also knew or from a review of competent and reliable evidence should have

       known, that the NOD was recorded despite the failure to first provide Plaintiff with the

       required Notice of Default and Intent to Accelerate and the requisite time to cure the alleged

       default as required by the applicable DOTs.

    50. In addition, a review of the Declaration of Compliance attached to Plaintiffs' NOD reveals

       that it was neither accurate nor complete. First, it was not executed by Caliber, the then loan

       servicer, on behalf of the then purported owner of the loan, U.S. Bank Trust. Instead, the

       declaration was executed back in 2014 by Ocwen, the predecessor servicer to Caliber, and

       was executed not on behalf of U.S. Bank Trust, but on behalf of another entity altogether, the

       Christiana Trust. Second, this declaration was executed in connection with and as support for

       a wholly separate and prior NOD that was recorded by and subsequently rescinded by Ocwen.

       The recording of the present NOD by Caliber was required to be accurate and complete, and

       supported by competent and reliable evidence. Caliber also had to comply with the provisions

       contained within Civil Code section 2923.55. They did neither. On information and belief, the

       Declarations of Compliance attached to the NOD is likewise inaccurate and/or incomplete.

    51. Plaintiff alleges that Caliber and U.S. Bank Trust cannot support the May 2017 NOD with an

       almost three (3) year old declaration executed by a different servicing entity on behalf of a

       different purported owner. Nor can Caliber and U.S. Bank Trust support the current NOD

       with an almost three (3) year old declaration. There is no basis for the Trustee's attestation or



                                               - 16 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 16 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 18 of 100 Page ID #:23




       any possible way that the loan servicer, Caliber, fulfilled its obligations under Civil Code §

       2923.55, and Civil Code Section 2924.17. For these reasons, the recording of the May 2017

       NOD by Caliber on behalf of U.S. Bank Trust was on its face void and invalid. Despite these

       serial and material HBOR violations, and despite the lack of competent and reliable evidence,

       Defendants nevertheless proceeded to record the NOD. Although required to do so prior to

       recording a notice of default, Caliber failed to provide Plaintiff with notice of their right to

       request a copy of the promissory note, the deed of trust, all assignments of the deed of trust

       and a copy of the payment history on the loan. Nor did Caliber attempt to contact the Plaintiff

       or borrower to assess their financial condition as required to be attested to in the Declarations

       in support of the NODs.

    52. On November 21, 2014, a Second Notice of Default(`NOD") was recorded against the

       property. In California, a Notice of Default does not expire. The Notice of Default would be

       active until a Notice of Rescission or a Reconveyance is recorded. Notice of Rescission of

       Second NOD was not recorded against the property until Trustee's Sale. Therefore

       foreclosure action (2014 NOD) was pending against Doo Ko in 2017. 2017 NOD & 2017

       NOT is void because 2014 NOD was pending in 2017. Western Progressive LLC was trustee

       in Second NOD(2014). Caliber and U.S. Bank Trust knew Quality was not valid trustee for

       foreclosure action in 2017.

    53. Attached hereto as all Exhibit is a true and correct copy of Notice of Default ("NOD") dated

       11/21/2014 (Orange County Recorder #2014000502000) This 2014 NOD recorded by

       Western Progress. LLC(Trustee), Loan Servicer Ocwen Loan Servicing, LLC(Loan Servicer)

       and Beneficiary Christina Trust (Beneficiary) in this matter which is still valid. Notice of

       Rescission of 2014 NOD was not recorded against the property until Trustee's Sale.



                                                - 17 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 17 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 19 of 100 Page ID #:24




         54. Thus, any and all subsequent Assignment of Deed of Trust were recorded by lender or trustee

 2          it must be voided, Once original NOD was recorded in 2014, 2014 NOD is still valid. In
 3
            California, a Notice of Default does not expire. The Notice of Default would be active until a
 4
            Notice of Rescission or a Reconveyance is recorded. Notice of Rescission of 2014 NOD was
 5
            not recorded against the property until Trustee's Sale. Since 2014 NOD is still valid. Trustee's
 6

 7          Sale in 2017 was Void. Therefore Trustee's Deed Upon Sale (TDUS) is void.

 8       55. As such, Plaintiff alleges there's no question that Christina Trust was beneficiary when 2014
 9
            NOD was recorded by Western Progressive, LI,C(Trustee) 2014 NOD is still valid because
10
            California Civil Code section 2924(a)(6) specially authorizes "the holder of beneficial interest
11
            under the mortgage or deed of trust... or the designated agent of holder of the beneficial
12

13          interst." to "record or cause a notice of default to be recorded or otherwise initiate the

14          foreclosure process." Cal.Civ.Code section 2924(a)(6)
15
         56. On 4/16/15, A Void Assignment of DOT was recorded. The Assignment was void because (1)
16
            it reflected Ocwen was Christina Trust's Attorney in fact when no power of attorney was
17
            recorded in orange county appointing Ocwen as Christina Trust's attorney in fact. (2) Vicki
18

19          Pospisil, a known robo-signer, signed the document for Ocwen. Vicki Pospisil is also known

20          robo-notary.

21       57. Since April 2015 Assignment of DOT was void. Assignment of DOT to U.S. Bank Trust is
22
            void because of broken chain of title. Then November 2016 Substitution of Trustee was also
23
            void because U.S. Bank Trust did not have a beneficial interest in the deed of trust,
24

25
            substituted Quality as trustee. U.S. Bank Trust did not purchase the deed of trust. Even if U.S.

26          Bank Trust purchased the Deed of Trust, Substitution of Trustee still void because (1) it

27          reflected Caliber was U.S. Bank Trust's Attorney in fact when no power of attorney was
28


                                                     - 18 -
                                                   COMPLAINT
                                                                                   Exhibit 1, Page 18 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 20 of 100 Page ID #:25




       recorded in orange county appointing Caliber as U.S. Bank Trust's attorney in fact. (2) Arturo

       Zarazua, a possible robo-signer, signed the Substitution of Trustee for U.S. Bank Trust or

       Caliber.

    58. Further, based upon information and belief loan servicers, such as Caliber and/or Ocwen, of

       residential mortgages that are collateral for residential mortgage backed securitized trusts

       (RMBS) such as Plaintiff herein, as well as in some cases for loans that are held for whole

       loan investors, are required under the terms of the related servicing agreements to make

       servicer advances. These servicer advances provide continuity of payment to the investors and

       preserve the related collateral. Servicer advances typically cover, with respect to each

       mortgage, principal and interest payments on the underlying mortgages, property taxes and

       assessments and property insurance premiums. As a result of these servicer advances by

       parties unrelated to the underlying loan agreement, Plaintiff's obligations under the

       Promissory Note and the Deed of Trust have been met to the securitized trusts purportedly

       owning the loans and as such they are not and were not in default of the loan obligations.

       Accordingly, the filing of Notices of Default and the initiation of foreclosure proceedings on

       Plaintiff's subject to such servicer advances are invalid.

    59. Defendants admitted that there were gaps in the chain of title and were aware that there was a

       myriad of other problems, which made were at odds with the requirement that they have

       competent and reliable evidence. Additionally, had Defendants reviewed competent and

       reliable evidence before recording the 2017 NOD, they would have seen the errors and

       irregularities in the documents and ownership and would have recognized they did not have

       the legal right or standing to take the actions they took. They would have also realized that

       they had not complied with the provisions of Civil Code section 2923.55 and accordingly



                                               - 19 -
                                             COMPLAINT
                                                                            Exhibit 1, Page 19 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 21 of 100 Page ID #:26




       lacked the ability to record the 2017 NOD, or issue the Notice of Trustee's Sale with respect

      to the Property. On information and belief, these actions were conducted on Plaintiff.

   60. Plaintiff suffered actual economic damages as a direct and proximate result of Defendants'

      misconduct.

   61. The assignment was a nullity and so U.S. BANK TRUST, N.A. LSF9 MASTER

      PARTICIPATION TRUST ("U.S. Bank Trust ") was not the true owner or holder of Doo

      Ko's note and trust deed, was not owed any money under Doo Ko's loan documents, and thus

      had no power to authorize initiation of the foreclosure sale and eviction.

   62. Plaintiff alleges that Caliber and U.S. Bank Trust knew there was a "broken chain of

      assignments of DOT" and Plaintiff was not the "Holder in due Course" of the note and was

      not properly assigned the debt. U.S. Bank Trust is not Lender.

   63. Plaintiff alleges that 2016 Substitution of Trustee was void or invalid for three reasons: (1)

      Assignments of Deed of Trust(DOT) being void, U.S. BANK TRUST. N.A. AS TRUSTEE

      FOR LSF9 MASTER PARTICIPATION TRUST. lacked the power to execute the

      substitution: (2) the signature on the substitution was forged or was made by an individual

      who did not have authority to act on behalf of Plaintiff; There's break of chain of title. It is

      also very important to note that the Trust Agreement revealed here also acknowledges that it

       includes/involves "LSF9 Mortgage Holdings, LLC." as the "Depositor." This entity is almost

      universally missing in chain of title."LSF9 Mortgage Holdings, LLC." must appear before

       Defendants assign to U.S. BANK TRUST, N.A. AS TRUSTEE FOR LSF9 MASTER

      PARTICIPATION TRUST.

   64. Plaintiff alleges that Notice of Default(11/21/20l4) is filed by "CHRISTIANA TRUST, A

      DIVISION OF WILMINGTON SAVINGS FUND SOCIETY. FSB, NOT IN ITS



                                               - 20 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 20 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 22 of 100 Page ID #:27




         INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ARLP TRUST 4" would be active until

         a Notice of Rescission or a Reconveyance is recorded. Plaintiff alleges that Defendants and

         DOES Defendants did not file Notice of Rescission of 2014 NOD. So Plaintiff alleges that

         2014 NOD foreclosure actions was pending in 2017. Therefore Plaintiff alleges NOD(May

         2017) by Defendants was void.

   65.          On or about 10/07/2016, Wilmington Trust, National Association, Not In Its

         Individual Capacity But As Trustee of ARLP Securitization Trust, Series 2014-2 Filed

         Assignment of Deed of Trust to U.S. Bank Trust. "Wilmington Trust, National Association,

         Not In Its Individual Capacity But As Trustee of ARLP Securitization Trust, Series 2014-2

         (Address: 1110 Strand Street Suite 2A, Christiansted, VI 00820)" does not now and never has

         existed at that address, that it has no personnel, nor desk, no chair, nor telephone, nor assigned

         parking space, nor filing cabinet, nor any other indicium of possessory control, over the

         address recited, and the address as proffered is a charade and an obfuscation, intended to

         mislead the Court, and constitutes a fraud on court.

   66. There is No valid Disclosure of Assignment of Deed of Trust to Plaintiff or Doo Ko within 30

         days of transaction by Assignees. And furthermore, there's No valid Disclosure of Change of

         Loan Servicers as such Caliber, Ocwen, nor BOA herein within 15 days to Borrower Doo Ko.

   67. Plaintiff alleges on information and belief that none of these alleged beneficiaries or

         representatives of the Beneficiary have the original note to prove that they are in fact the party

         authorized to conduct the foreclosure.

   68. Plaintiff further alleges that the foreclosure sale of the Subject Property was not executed in

         accordance with the requirements of California Civil Code Sections 1624, 2924 et seq.




                                                 - 21 -
                                               COMPLAINT
                                                                               Exhibit 1, Page 21 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 23 of 100 Page ID #:28




   69. That the Trustee who was acting as the agent of the principal failed to have written

       authorization to act for the principal and under Cal. Civ. Code Sec 1624 the agency

       relationship must also be in written form.

   70. That the notices and foreclosure failed to conform with the provisions of California Civil

       Code Sections 1624, 2932.5 et seq., and Commercial Code section 3302 et seq

   71. Plaintiff further alleges that Cal. Civ. Code section 2924 and its subparts are being applied to

       Plaintiffs in a manner that is unlawful, because at least in part the party acting as the Trustee

       proceeding with the foreclosure of Plaintiff's Subject Property notwithstanding the following

       facts and circumstances. Plaintiff is informed and believe that the Trustee was not in

       possession of the original Note, that the Note when it was assigned to the current beneficiary

       did not covey the power of sale because it violated the terms of California Civil Code section

       2932.5, and as such the foreclosure of Plaintiff's subject property did not conform with the

       strict mandates of Civil Code section 2924.

   72. Plaintiff alleges that Defendants unlawfully, and with full knowledge and intent, intentionally

       interfered with the subject contract promissory note and deed of trust for their own gain and at

       the expense and detriment of Plaintiff. Plaintiff denies and refutes that Defendants are a valid

       beneficiary or agent for beneficiary, a lawful assignee or entitled in any way under the

   •   contract deed of trust and further alleges that both Defendants claim to be entitled in some

       way under the contract without lawful or contractual authority.

   73. Plaintiff alleges that all Defendants worked together in a scheme to convert a personal -

       Instrument (Promissory Note) and subsequently real property to their own possession without

       lawful Authority.




                                                - 22 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 22 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 24 of 100 Page ID #:29




   74. Plaintiff alleges that any and all recorded instruments, including 2017 NOD and 2017 NTS

      are void because their purported authority flows from the void assignment instruments as

      fully examined and alleged above.

   75. Plaintiff alleges that a controversy exists as to whether or not all Defendants acquired any

      rights to the loan contract. Defendants claim a beneficial or purchase interest in the contract

      and real property at this time.

   76. Plaintiff alleges Defendant Caliber is instructing Quality to foreclose and sell Plaintiffs home

      without valid authority and is not the beneficiary.

   77. Plaintiff alleges that Defendants' trustee is willfully, negligently, and with malice

      aforethought proceeding with foreclosure sales without information from the beneficiary.

      Plaintiff alleges that all Defendants willfully, negligently and with malice aforethought, filed,

      negligently relied upon or caused to be filed, a series of public documents known by both

      Defendants to be false at the time of the execution and filing of the instruments in the public

      record against public policy and against Plaintiffs' contract and property interests.

   78. Defendants claim an interest that is adverse to Plaintiff's by intentionally interfering with a

      contract without such authority, and by failing to evidence, after notice by Plaintiff and_

      request for such evidence, any document executed by the true beneficiary of the debt

      obligation, which authenticates Defendant's assertions that they are acting as bona fide agents

      and/or assignees for an authenticated beneficiary to Plaintiff's debt obligation.

   79. Plaintiff alleges that borrower has rights to disclosures under Cal. Civ. Code §§ 2924.17(a),

      2924.17(b). Plaintiff alleges that Defendants, as purported agent for the beneficiary and loan

      servicer, had a duty to provide Plaintiff: "... the mortgage servicer will ensure that the

       document is accurate and complete and supported by competent and reliable evidence."



                                               - 23 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 23 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 25 of 100 Page ID #:30




       Section 2924.17(a) states, "the mortgage servicer shall ensure that it has reviewed

      competent and reliable evidence to substantiate the borrowers default and the right to

      foreclose." Furthermore, 2924.17(b) states, "A beneficiary, or his or her authorized agent,

      shall, within 21 days of the receipt of a written demand by an entitled person or his or her

      authorized agent, prepare and deliver to the person demanding it a true, correct, and complete

      copy of the note or other evidence of indebtedness with any modification thereto, and a

       beneficiary statement." Civil Code § 2943(b)(1).

   80. Plaintiff alleges that Defendants did not perform any of the above described duties.

   81. Plaintiff alleges that because of Defendants' acts and omissions, Plaintiff has been harmed and

       prejudiced.

   82. As a direct and proximate result of Defendants acts and omissions, He is at immediate risk of

      losing possession to Defendants due to an illegal and oppressive sale by_Defendant's acts and

      omissions; the property is encumbered by who have no lawful interest in the loan contract or

       real property. He has suffered emotional damages due to constant worry about whether or not

       the wrong party is going to dispossess his of his home. He cannot negotiate the contract with

      party that has been authenticated as the lawful beneficiary to the debt obligation; he has been

      subjected to a wrongful foreclosure sale at the direction and execution of all Defendants

       named herein.

   83. Plaintiff further alle es that defendants misre resented about foreclosure sale. Plaintiff alle es

      Caliber told "No Trustee's Sale will take place in September 2017." Plaintiff also alleges

      Caliber and U.S. Bath Stated Plaintiff's Pro Bert "No Trustee's Sale has been taken 'lace" in

      October 30, 2017. Plaintiff alleges that Defendants, and each of them, knew at the time they

      made these representations to Plaintiff or Borrower that they were untrue. and defendants



                                               - 24 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 24 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 26 of 100 Page ID #:31




 1          know at the time that they were attempting to foreclose on Plaintiffs' Trust Deeds and notes

 2          that they had no right to do so.
 3
         84. Plaintiff alleges that, on or about 2015(second Assignment) and 2016(third Assignment),
 4
            respectively, two assignments were executed that purported to assign Bank of America's
 5
            beneficial interest in the Deed of Trust to Defendant. These assignments are void. The
 6

 7          assignments to Defendant are void. Plaintiff also alleges that on or about November, 2016,

 8          Defendant purported to substitute in Quality Loan Services Corporation ("Quality") as Trustee
 9
            The Substitution of Trustee is void. Quality recorded a Notice of Default on May 2017.
10
            Plaintiff also alleges that the Quality's substitution as Trustee is void, because Defendant U.S.
11
            Bank Trust was not the beneficiary under the Deed of Trust and had no power to substitute a
12

13          Trustee. Thus. Plaintiff contends that because Defendant is not a proper beneficiary under the

19          Deed of Trust and Quality was not a proper Trustee, Defendant had no power to institute

15
            foreclosure proceedings.
16
        85. Defendants engaged in deceptive business practices with respect to mortgage loan servicing,
17
            assignments of notes and deed of trust, foreclosure of residential properties and related
18

19          matters by among other things:

20          *Executing and recording false and misleading documents(Assignment of Deed of Trust

21          Substitution of Trustee. NOD, NOT, TDUS, etc.);
22
            *Executing and recording documents without legal authority to do so;
23
            *Failing to disclose the principal for which documents were being executed and recorded in
29
            violation of California Civil Code section 1095;
25

26          *Acting as beneficiaries and trustee without legal authorities to do so;

27          *Failing to comply with California Civil Code section 2923.5 in good faith;
28


                                                    - 25 -
                                                  COMPLAINT
                                                                                  Exhibit 1, Page 25 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 27 of 100 Page ID #:32




      *Misrepresenting the foreclosure status of property to Plaintiff and Borrower and other

      deceptive business practices, including those which may be uncovered during the course of

      discovery and for "abuse of process";

      *Filing Eviction Complaint without legal authority to do so;

   86. Plaintiff alleges that by engaging in above-described acts and/or practices as alleged herein,

      defendants have violated several California laws and regulations and said predicate acts are

      therefore per se violations of California Business Code section 17200 et seq.

   87. Foreclosure of Plaintiff's home is wrongful, because Defendant is not the current beneficiary

      of the Deed of Trust and Quality was not properly substituted in as Trustee. In the context of

      non-judicial foreclosure proceedings, "only the current beneficiary" of a deed of trust "may

      direct the trustee to undertake the not-judicial foreclosure process.



                                    FIRST CAUSE OF ACTION

                                  WRONGFUL FORECLOSURE

                   (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

   88. Plaintiff re-alleges and incorporates by this reference all of the allegations of the proceeding

      paragraphs as though fully set forth herein, in this cause of action.

   89. Plaintiff is informed and believes and thereon alleges that after the origination and funding of

      his loan, it was sold or transferred to investors or other entities and that U.S. Bank Trust did

       not own the loans or the corresponding notes at the time of the foreclosure sale and/or BOA

      did not own the loans or corresponding notes at the time Chase allegedly acquired BOA's

      assets. Moreover, Quality was not lawful appointed as trustee by U.S. Bank Trust and/or

      DOES 1 through 10. Accordingly, none of Defendants in this action had the right to declare



                                               - 26 -
                                             COMPLAINT
                                                                              Exhibit 1, Page 26 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 28 of 100 Page ID #:33




      default, cause notices of default to be issued or recorded, or foreclose on Plaintiff's interest in

      the Subject Property. None of the Defendants in this action was the note holder or a

      beneficiary at any time with regard to Plaintiff's loan.

   90. Thus, it is with great suspicion that any foreclosure initiated or involving Defendants are

      highly suspect, given Defendant's propensity for forging documents..

   91. Defendants' claim to ownership of the subject property is void and defective. Defendant(s)

      has no verifiable proof that it is the owner of the subject proper

   92. The elements of a tort cause of action for wrongful foreclosure track the elements of an

      equitable cause of action to set aside a foreclosure sale: (1) the trustee or mortgagee caused an

      illegal, fraudulent, or willfully oppressive sale of real property pursuant to a power of sale in a

      mortgage or deed of trust; (2) the party attacking the sale (usually but not always the trustor

      or mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or mortgagor

      challenges the sale, the trustor or mortgagor tendered the amount of the secured indebtedness

      or was excused from tendering.; and (4) no breach of condition or failure of performance

      existed on the mortgagor's or trustor's part which would have authorized the foreclosure or

      exercise of the power of sale."

   93. Plaintiff alleges that Defendants and their agent/or representatives caused illegal, fraudulent

      or willfully oppressive sale of the Subject Property. Defendants breached their obligation to

      Plaintiff or Borrower to notify him of any foreclosure alternatives he may have been eligible

      for. Defendants failed to comply with 2923.5(a) 2923.5(b). Therefore 2017 NOD taken

      thereafter are invalid and void.

   94. Plaintiff alleges U.S. Bank Trust wrongfully purchased at auction on September 25, 2017

      without a certificate of purchase; TDUS is recorded in Official records on 10/04/2017.



                                               - 27 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 27 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 29 of 100 Page ID #:34




      Trustee's Deed Upon Sale("TDUS") is void and does not meet statutory compliance

      Defendants did not meet statutory requirements; therefore the TDUS is void, not voidable.

      Plaintiff alleges Trustee's Deed Upon Sale ("TDUS") is void because "This instrument is

      recorded at the request of Servicelink as an Accommodation only..." in first page of TDUS.

      Trustee's Deed with "ACCOMMODATION ONLY" stamp is not valid deed. TDUS was

      filed as an ACCOMMODATION ONLY with no insurance of truth or affect on title. Plaintiff

      has no standing to begin eviction. This instrument is being recorded as an accommodation

      only, with no representation as to its effect upon title. The document refers to is the Trustee's

      Deed Upon Sale. The quoted "warning" is a disclaimer that the recorder stamped upon the

      face of the instrument. Defendant's argument that "absence of showing of a better title or righ

      the bare prior possession of property is sufficient to indicate ownership and warrant a

      recovery by the occupant." Validity of the apparent rightful holder based on the recorded

      TDUS failed. TDUS would be defective and could not support U.S. Bank Trust's Possession.

   95. Plaintiff alleges U.S. BANK TRUST did not acquire title to the subject property in any

      capacity, trustee or otherwise. The Trustee's Deed Upon Sale indicates that the property was

      "sold" to U.S. BANK TRUST on 09/25/2017 for the amount of $1,425,631.44. This is

      impossibility as no funds have ever been tendered pursuant to this transaction. Since the

      grantee acquired the property for no value as described in A.R.S. § 33-404(F) it does not

      enjoy an exemption from disclosing the beneficiary as required by A.R.S. § 33-404(B). A.R.

      § 33-404(B) states, "... a grantor who holds title to the property as a trustee, whether or not

      such capacity is identified on the document through which title was acquired, shall also

      disclose the names and addresses of the beneficiaries for whom the grantor held title to the

      property AND..." Additionally, Quality Loan Service Corporation was never appointed as a



                                               - 28 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 28 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 30 of 100 Page ID #:35




       trustee by an authentic and authorized party, it has neither capacity to effectuate said

       transaction nor any protections under Title 33, Chapter 6.1 for its egregious actions. As the

       beneficiary was not disclosed on the Trustee's Deed Upon Sale and the alleged trustee

       operated without authority, the instrument is void and of no force and effect.

    96. Plaintiff alleges that Trustee's Sale was void because U.S. Bank Trust did not pay

       $1,425,631.44 cash consideration at the Trustee's sale on 9/25/2017 and do not have

       certificate of purchase or proof of payment for $1,425,631.44. Plaintiff alleges Credit Bid in

       Trustee's Sale was not acceptable from U.S. Bank Trust who is not a beneficiary under a deed

       of trust as defined by state statute.



       A process is merely a methodology and a database is a compilation of information and it
       cannot be a "Beneficiary" as it cannot receive payments nor can it ever hold title to an
       instrument pertaining to real property or the real property itself. The process elaborating how
       "mortgage ownership and servicing rights are originated, sold and tracked" does not create
       statutory status as a Beneficiary. The Beneficiary cited in the Notice of Trustee's Sale never
       received an authorization from an original Beneficiary as there never was a statutorily
       compliant Beneficiary in the Deed of Trust. Since there was never a Beneficiary established in
       the Deed of Trust, the Deed of Trust is void and of no force and effect. The indicated
       Beneficiary has no authorization to initiate a "power of sale" against the property. It is
       possible that a mortgage could be construed to exist, but that would require judicial
       foreclosure instead of non-judicial private sale



    97. The SUBSTITUTION OF TRUSTEE, which was recorded in the County of Orange Record's

       Office on November 1, 2016 for the property located at 2244 Shapiro St., Fullerton, CA

       92833. Plaintiff alleges this is VOID SUBSTITUTION OF TRUSTEE. No signature by

       Entity(U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation). Substitution of

       Trustee is in fact not a Substitution of Trustee as there is no signature by U.S. Bank Trust.

       Person who appeared and signed in front of Notary Public is different Entity and Signature is



                                                 - 29 -
                                               COMPLAINT
                                                                             Exhibit 1, Page 29 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 31 of 100 Page ID #:36




       not dated. False signatures are considered a type of forgery which is an extensive category of

       crimes that involves falsification of information on a document. Forgery is the faking of a

       signature without permission, making a false document or changing an existing document

       without authorization. Therefore, Substitution of Trustee to Quality Loan Service Corporation

       is void.(See Void Substitution of Trustee) Again, In substitution of trustee on 11/1/2016,

       there's No Signer's Name & No title of company information under signature line. Plaintiff

       alleges U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation Trust don't have

       signer's name and title of a human being that is signing on behalf of party in signature block.

       Therefore Plaintiff alleges U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation

       Trust's Substitution of Trustee is VOID. If 2016 Substitution of Trustee is VOID, 2017 NOD,

       2017 NOTS & 2017 TDUS is VOID. In 2017, a NOD was recorded by Defendant Quality

       Loan Service Corporation("Quality"). Again, Plaintiff alleges Quality was not the successor

       Trustee.

    98. Plaintiff alleges the signer did not provide the required information to sign a document in

       signature block such as name of the person signing the document and the capacity in which

       the person is signing in signature block and the date on which the document was signed in

       Substitution of Trustee(11/1/2016), The date on which the contract should be included to

       show the contract's effective date. The signature was not dated in signature block. The proper

       signature should include name, title and the name of the organization. Since companies cannot

       sign for themselves, this signature identifies the person signing, the title and authority of the

       person, and the name of the contracting party. If signing on behalf of a business, they must

       provide title. But Plaintiff alleges U.S. Bank Trust did not indicate signer's name & the

       signer's title underneath signature.



                                                - 30 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 30 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 32 of 100 Page ID #:37




    99. Foreclosure Trustee must have authority to conduct sale. If Substitution of Trustee occurred

       as the result of the intervention of a party who was not a beneficiary, then no substitution

       occurred. Thus no right of possession arises. Plaintiff alleges Quality Loan Service

       Corporation was not valid trustee. Plaintiff further alle es on information and belief that none

       of the Defendants in this action were beneficiaries or representatives of the beneficiary. That

       is. none of them were assigned the promissory notes and deeds of trust executed by Plaintiff.

       Also, U.S. Bank Trust and/or Caliber failed to record the limited Power of Attorney

       concurrently with the substitution of Trustee (2016) as required under California law.

       Moreover, Arturo Zarazua did not have the authority to substitute the trustee under DOT and,

       even if he did, Quality acted unlawfully before it was allegedly substituted trustee.

    100.       A valid Substitution of Trustee has never been made by a beneficiary with authority to

       appoint a successor trustee pursuant to A.R.S. § 33-804 (B) which states, "The beneficiary

       may at any time remove a trustee for any reason or cause and appoint a successor trustee, and

       such appointment shall constitute a substitution of trustee." The recorded Substitution of

       Trustee fails to meet the requirements of A.R.S. § 33-804 (D) in that no document has ever

       been acknowledged that substitutes or appoints a trustee by an authorized Beneficiary or its

       agent. A.R.S. § 33-420 (C), states, "A document purporting to create an interest in, or a lien o

       encumbrance against, real property not authorized by statute, judgment or other specific legal

       authority is presumed to be groundless and invalid." A valid Substitution of Trustee to

       Quality Loan Service Corporation has never been made in accord with any contractual

       provision, California statute or court action. Therefore, the Notice of Trustee's Sale is void as

       the cited Trustee has never been authorized to exercise a "power of sale" against the property.




                                               - 31 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 31 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 33 of 100 Page ID #:38




   101.       More specifically, U.S. BANK TRUST had constructive notice of the defects alleged

      by Defendants because the chain of title of the Property in the Official Records in the office o

      the Recorder of Orange County, California Further, U.S. BANK TRUST, N.A. AS TRUSTEE

      FOR LSF9 MASTER PARTICIPATION TRUST cannot be said to qualify as a bona fide

      purchaser without notice since Caliber Home Loans, Inc. serves as a Servicer of U.S. BANK

      TRUST, N.A. AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST.

   102.       Failure to Comply with CCC § 2934. Caliber or Trust attempted to file several

      improper Assignments of Deed of Trust. But All improper Assignments of Deed of Trust lack

      Notices. Therefore Assignments of Deed of Trust are void. Any assignment of a mortgage and

      any assignment of the beneficial interest under a deed of trust may be recorded, and from the

      time the same is filed for record operates as Constructive Notice of the contends thereof to all

      person. See Civil Code section 2934 Assignments of Deed of Trust's Notice is required. See

      Civil Code section 2934. Also Plaintiff alleges an attempted second assignment of a loan b

      lender who has alread assi ned the loan awa is void. If the transfer is void that would mean

      that the trust do not own the mortgages; and therefore lacks standing to foreclose and also
                                                                                             r +

      lacks standing to evict. Plaintiff alleges that there was an attempted second assignment of the

      loan on April 16, 2015. Exhibit 7 Plaintiff alleges this second assignment is void. On March

      19, 2015 Ocwen Loan Servicing on behalf of Christiana Trust, a division of Wilmington

       Saving Fund Society, FSB, not in its individual capacity but as Trustee of ARLP 4, executed

      an Assignment of the DOT, assigning it to Wilmington Trust, National Association, not in its

      individual Capacity But as Trustee of ARLP Securitization Trust, Series 2014-2("Wilmington

      Trust") and recorded on April 16, 2015.. This purported assignment was invalid and void

      because the Note and DOT had been previously assigned to Christina Trust on July 10. 2014.



                                              - 32 -
                                            COMPLAINT
                                                                           Exhibit 1, Page 32 of 99
      Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 34 of 100 Page ID #:39




1         103.      Based upon the foregoing, U.S. BANK TRUST, has No standing to bring this

 2           foreclosure action such as NOD and file UD Complaint against Doo Ko. Bank Trust has no
 3
             legal right to attempt to claim ownership of the subject Note and Mortgage, or any right as
 4
             servicer, and is without any legal basis to attempt to foreclose the subject mortgage or to
 5
             collect on the mortgage note because U.S. BANK TRUST did not receive Note from original
 6

 7           Deed of Trust on or about 7/2/2007 as instrument number 2007000427193(See TDUS second

 8           Page & Deed of Trust) Deed of Trust is Null Void (chain of title is broken), the Note was
 9
             endorsed in blank. (See Deed of Trust)
10
          104.      U.S. Bank Trust fails to meet standards of duly perfected title requirements pursuant
11
             to Cal. Civ. Code §§ 2924, 2924 (h), 2924 (c), 2925 and 2953. Emphasis added; See, Bus.
12

13           Oversight Desist and Refrain Order, Registry of Action, Request to Take Judicial Notice,

14           Exhibit No. 1, tab 1. Furthermore, other Imperfections discovered within Plaintiffs Trustees
15
             Deed Upon Sale is objected to, for nothing more than "hear say".
16
          105.      Doo Ko's Deed of Trust(Copy of pages 1 and 2 of the Deed of Trust) reflects that the
17
             Lender is Bank of America, N.A.("BOA") and the Trustee is PRLAP, Inc. there is no
18

19
             evidence that BOA has assigned the Note or Deed of Trust to U.S. Bank Trust.

20        106.      As to the second element, Plaintiff alleges that Plaintiff was harmed by, the loss of the

21           home, the money and time spent on home alternative instead of another alternative such as
22
             short sale, deed in lieu of foreclosure, or other option.
23

24

25
          107.       Plaintiff alleges Defendants, prior to taking the foreclosure related actions herein

26           alleged, did not ensure, as required by statute, that they had reviewed competent and reliable

27.          evidence substantiating their legal authority to record, either themselves or as the
28


                                                       - 33 -
                                                    COMPLAINT
                                                                                   Exhibit 1, Page 33 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 35 of 100 Page ID #:40




      beneficiary's agent, the Notice of Default. Indeed, at the time the 2017 NOD was recorded, in

      addition to the foregoing failures, Defendants also knew or from a review of competent and

      reliable evidence should have known, that the 2017 NOD was recorded despite the failure to

      first provide Plaintiff with the required Notice of Default and Intent to Accelerate and the

      requisite time to cure the alleged default as required by the applicable DOTs.

   108.      In addition, a review of the Declaration of Compliance attached to Plaintiffs' NOD

      reveals that it was neither accurate nor complete. First, it was not executed by Caliber, the

      then loan servicer, on behalf of the then purported owner of the loan, U.S. Bank Trust. Instea

      the declaration was executed back in 2014 by Ocwen, the predecessor servicer to Caliber, and

      was executed not on behalf of U.S. Bank Trust, but on behalf of another entity altogether, the

      Christina Trust. See Exhibit. 2014 NOD. Second, this declaration was executed in connection

      with and as support for a wholly separate and prior NOD that was recorded by Ocwen. The

      recording of the present NOD by Caliber was required to be accurate and complete, and

      supported by competent and reliable evidence. Caliber also had to comply with the provisions

      contained within Civil Code section 2923.55. They did neither. On information and belief, the

      Declarations of Compliance attached to the NOD's of borrower is likewise inaccurate and/or

      incomplete.

   109.      Plaintiff alleges Caliber and U.S. Bank Trust cannot support the 2017 NOD with an

      almost three (3) year old declaration executed by a different servicing entity on behalf of a

      different purported owner. Nor can Caliber and support the current NOD with an almost three

      (3) year old declaration. There is no basis for the Trustee's attestation or any possible way tha

      the loan servicer, Caliber, fulfilled its obligations under Civil Code § 2923.55, and Civil Code

      Section 2924.17. For these reasons, the recording of the 2017 NOD by Caliber on behalf of



                                              - 34 -
                                            COMPLAINT
                                                                            Exhibit 1, Page 34 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 36 of 100 Page ID #:41




1            U.S. Bank Trust was on its face void and invalid. Despite these serial and material I IBOR

 2           violations, and despite the lack of competent and reliable evidence, Defendants nevertheless
 3
             proceeded to record the NOD. On information and belief, these activities were conducted on
 4
             borrower.
 5
        110.         Although required to do so prior to recording a notice of default, Caliber failed to
 6

 7           provide borrower with notice of his right to request a copy of the promissory note, the deed of

 8           trust, all assignments of the deed of trust and a copy of the payment history on the loan. Nor
 9
             did Caliber attempt to contact the Plaintiff to assess their financial condition as required to be
10
             attested to in the Declarations in support of the NODs.
11
        111 .        Plaintiff alleges 2014 NOD(11/21/2014) is still valid and Defendants failed to record
12

13           Notice of Rescission of 2014 NOD, thus NOD (May 2017) void and Trustee's Sale in 2017

14           was Void. Therefore Trustee's Deed Upon Sale (TDUS) is void. On November 21. 2014 a
15
             Notice of Default("NOD") was recorded against the property. In California, a Notice of
16
             Default does not ex .ire The Notice of Default would be active until a Notice of Rescission or
17
             a Reconveyance is recorded. Notice of Rescission of Second NOD was not recorded against
18

19           the property until Trustee's Sale. Therefore foreclosure action (2014 NOD) was pending

20           against Doo Ko in 2017. 2017 NOD & 2017 NOT is void because 2014 NOD was pending in

21           2017. Plaintiff alleges Beneficiary in NOD(November 2014) is Christina Trust. Plaintiff
22
             alleges NOD(November 2014) still valid. Thus wrong entity (U.S. Bank Trust) foreclosed in
23
             2017.
24

25
        11           Defendants' actions as alleged herein constitute material violations of the HBOR and

26           were carried out by Defendants intentionally, recklessly or were the result of willful

27           misconduct by Defendants. Defendants admitted that there were gaps in the chain of title and
28


                                                      - 35 -
                                                    COMPLAINT
                                                                                    Exhibit 1, Page 35 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 37 of 100 Page ID #:42




       were aware that there was a myriad of other problems, which made were at odds with the

       requirement that they have competent and reliable evidence. Additionally, had Defendants

       reviewed competent and reliable evidence before recording the NOD, they would have seen

       the errors and irregularities in the documents and ownership and would have recognized they

       did not have the legal right or standing to take the actions they took. They would have also

       realized that they had not complied with the provisions of Civil Code section 2923.55 and

       accordingly lacked the ability to record the NOD, or issue the Notice of Trustee's Sale with

       respect to the Property. On information and belief, these actions were conducted on Plaintiff.

   113.       Plaintiff is informed and believes, and based thereon alleges Defendants are not the

       holders of the notes and deeds of trust and are not operating under a valid power from the

       current holders of the notes and deeds of trust, Defendants did not have the right to proceed

       with the foregoing foreclosures.

   114.       Plaintiff alleges that Defendants have no right, title, or interest in his deed of trust or

       his real property; thus, a controversy exists Defendants are alleged to have used false

       statements contained within recorded instruments as fully alleged herein.

    115.      Plaintiffs are informed and believe, and based thereon allege Defendants' Instruments

       as being forgeries.

    116.      The burden of proving an assignment falls upon the party asserting rights thereunder.

       In an action by an assignee to enforce an assigned right the evidence must not only be

       sufficient to establish the fact of assignment when that fact is in issue, but the measure of

       sufficiency requires that the evidence of assignment be clear and positive to protect an obligor

       from any further claim by the primary obligee.




                                                - 36 -
                                              COMPLAINT
                                                                               Exhibit 1, Page 36 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 38 of 100 Page ID #:43




   117.       Defendants have unlawfully invoked Cal. Civ. Code § 2924 for non-judicial

      foreclosure by using or relying upon known forgeries in recorded instruments and without

      contractual or lawful authority.

   118.       Under the Uniform Commercial Code, a negotiable instrument, such as a promissory

      note secured by a mortgage, may only be enforced by the holder or a person with the rights of

      a holder. Corn. Code §3-301. For instruments payable to an identified person, such as a lender

      a holder is generally recognized as the payee or one to whom the negotiable instrument has

      been negotiated. This requires transfer of possession and endorsement by the prior holder.

      Com. Code §3-201. Unless the parties otherwise provide, the mortgage follows the note. Cal.

      Civ. Code §2936. Defendants violated UCC 3-301.

   119.       DEFENDANTS also violated UCC 9-203. Under UCC 9-203, to obtain an

      enforceable " security interest" (" ownership interest" ) in a deed of trust, a "secured party" (i.

      e., " purchaser" of a note) must first obtain an enforceable security interest ownership

      interest) in the note that the deed of trust secures. Under UCC 9-203, a security

      interest(ownership interest) in a note attaches to the note when the security interest becomes

      enforceable against the debtor/borrower, a security interest in a note becomes enforceable

      only after three requisites are met: (1) value must be given for the note; (2) the note must be

      transferred to the secured party by someone who has rights in the note or has the right to

      transfer rights in the note; and (3) the secured party must take possession. Article 9 UCC §203

       requires payment of value as a condition precedent to enforcement of a mortgage or deed of

      trust. Defendants don't have proof of this Payment of Values.

   120.       Though in California, the assignment of a note generally carries with it an assignment

      of the mortgage, it is still required in California that the holder of the note or a person



                                               - 37 -
                                             COMPLAINT
                                                                              Exhibit 1, Page 37 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 39 of 100 Page ID #:44



      operating with authority from that holder be the foreclosing party and that the mortgage not

      have been assigned away from that note.

   121.      Defendants no longer own the notes it originated and there is just no way of knowing

      who now owns the borrower's mortgage because the Defendants do not know who owns these

      mortgages. Indeed, the Defendants do not know where it is that they obtained their alleged

      rights to collect money from Plaintiffs thereunder.

   122.      Once separated from the note, the trust deed is unenforceable and of no legal value.

      For negotiable instruments payable to an identified person, such as a lender, a holder is

      generally recognized as the payee or one to whom the negotiable instrument has been

      negotiated. This requires transfer of possession and endorsement by the prior holder. (Com.

      Code §3-201). Unless the parties otherwise provide, the mortgage follows the note. (Civ.

      Code §2936; see also Carpenter v. Longan(1872) 83 U.S. 271, 275).

   123.      Cal. Civil Code §2936 provides: "the assignment of a debt secured by mortgage

      carries with it the security." Defendants have no evidence that they own the notes or have any

      power to enforce them from the rightful owners.

   124.      Plaintiff has sufficiently alleged and incorporated herein that the recorded Assignment

      of Deed of Trnst(2015-2016), Substitution of Trustee(2016), Notice of Trustee Sale(2017),

      Notice of Default(2017), and any other recorded documents contain false statements that were

      memorialized by Defendants against the interests of Plaintiffs.

   125.       Plaintiff alleges Defendants had a duty of care to verify all facts contained in those

      instruments but failed to fulfill those duties.

   126.       Defendants acted repeatedly to violate Plaintiff's rights under California law as

      alleged herein, despite repeated attempts by Plaintiff to request legally required



                                                - 38 -
                                              COMPLAINT
                                                                            Exhibit 1, Page 38 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 40 of 100 Page ID #:45



      documentation from Defendants and Defendants repeatedly refuse to provide documentation,

      affidavits, and/or otherwise to prove authority, status, and/or rights to foreclose on Plaintiff.

   127.       Defendants acted outrageously and persistently with actual malice in performing the

      acts alleged in this cause of action. Accordingly, Plaintiff is entitled to exemplary and

      punitive damages in a sum according to proof and to such other relief as is set forth below in

      the section captioned Prayer for Relief which is by this reference incorporated herein.

   128.       Plaintiff has suffered actual economic damages as a direct and proximate result of

      Defendants' misconduct. Accordingly, Plaintiff is entitled to all relief provided by the HBOR,

      including legal fees. See Cal. Civ. Code § 2924.12(I). In addition, Plaintiff is entitled to

      injunctive relief pursuant to Section 2924.12(a)(2), with said injunction remaining in place

      until such time as the Defendants have corrected and remedied the various violations of the

      IIBOR as set forth herein. On information and belief, these actions were conducted on

      Plaintiff. 2912.12 authorizes action to enjoin foreclosure, or for damages after foreclosure, for

      breaches of sections 2923.55 or 2924.17.

   129.       Consequently, Defendants engaged in a fraudulent foreclosure of the Subject Property

      in that Defendants did not have the legal authority to foreclose on the Subject Property and,

      alternatively, if they had the legal authority, they failed to comply with Civil Code Section

      2923.5 and 2923.6, etc.

   130.       Plaintiff alleges that 2017 foreclosure was defective as such the Property must be
      restored to Plaintiff and/or Plaintiff is entitled to the value of thereof.

   131.       As a direct and proximate result, Plaintiff lost his home and inflicted great emotional

      distress and suffering on Plaintiff. Plaintiff is entitled to actual and statutory damages, plus

      reasonable legal fees and costs of suit, an amount to be proven at trial. As a direct result of

      U.S. Bank Trust and Doe Defendants' illegal/wrongful conduct, Plaintiff was injured and


                                               - 39 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 39 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 41 of 100 Page ID #:46




       damaged in that they were. As a legal and proximate cause of defendants acts, plaintiff has

       suffered injury in an amount subject to proof

                                EXCEPTION TO THE TENDER RULE

No tender will be required when the trustor is not required to rely on equity to attack the deed

because the trustee's deed is void on its face. A tender may not be required where it would be

inequitable to impose such a condition on the party challenging the sale. A tender will not be required

when the person who seeks to set aside the trustee's sale has a counter-claim or set-off against the

beneficiary. If the borrower's action attacks the validity of the underlying debt, a tender is not

required since it would constitute an affirmation of the debt. A tender will not be required when there

are allegations of fraud and/or the trustee's sale was void.



                                   SECOND CAUSE OF ACTION

                                                 FRAUD

                    (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

    132.       Plaintiff realleges and incorporates by reference, as if fully set forth herein, the actions

        contained in all prior paragraph of this complaint.

    133.       Plaintiff alleges that Defendants, and each of them, have represented to plaintiffs and

        to third parties that they were the owner of the Trust Deed and Note as either the Trustee or

        the Beneficiary regarding Plaintiffs real property. Based on this representation they caused a

       Notice of Default to be issued and recorded without disclosing their true role, and thereafter a

        notice of intent to foreclose and finally they executed a foreclosure, which was completed,

        permanently affecting Plaintiffs right, title and interest in the Subject Property. In fact,

        Plaintiff alleges that the promissory notes which was executed by Plaintiff and which initially



                                                 - 40 -
                                               COMPLAINT
                                                                               Exhibit 1, Page 40 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 42 of 100 Page ID #:47




      formed a basis of a security interest in the subject property, was assigned in violation of Civil

      Code section 2932.5 et seq. because the assignment was not recorded, and as such the

      promissory note was rendered as non-negotiable and no power of sale was conveyed with the

      note at the time of the assignment, and therefore, Defendants, and each of them, had no lawful

      security interest in the subject property.

   134.       Plaintiff is informed and believes that Defendants, and each of them, at the time of

      execution of the Deed of Trust and Note maintained an interest in the Subject Property,

      however at the time the Note and Deed of Trust were assigned to Defendant U.S. Bank Trust,

      the Note was no longer negotiable and the power of sale was not conveyed during the

      assignment, notwithstanding the foregoing, Defendants, and each of them, foreclosed on

       Plaintiffs' Trust Deed, in concert with their scheme to defraud Plaintiff out of their property.

      Plaintiff has recently learned that Defendants, and each of them, are not the legal owners of

      the Note and TRUST DEED and was not at the time they issued the notices and commenced

      the foreclosure process, notwithstanding the fact that the note was not negotiable and did not

       contain a valid power of sale.

    135.      Plaintiff alleges that Defendants, and each of them, knew at the time they made these

       representations to Plaintiffs that they were untrue, and defendants know at the time that they

       were attempting to foreclose on Plaintiffs' Trust Deeds and notes that they had no right to do

       so.

    136.      Plaintiff alleges Defendants, and each of them, intentionally and fraudulently

       converted Plaintiffs' right, title and interest to their property, and any equity therein. By

       Assigning Deed of Trust, BOA to U.S. Bank Trust was Fraud because non-disclosure of

       Assignment of DOT to Plaintiff within 30 days.



                                                - 41 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 41 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 43 of 100 Page ID #:48




   137.      All Defendants violated Plaintiff's right of having equity, title and possession of the

      property herein.

   138.      Plaintiff is still holder of the title of the property herein and Defendants do not have

      any title nor has any possession of the property herein.

   139.      Caliber, orally and in writing, represented to Plaintiff that his home would not be

      foreclosed during the time that a loan modification, dispute letter was being reviewed for the

      first trust deed and during the time that the written Forbearance Agreement was in effect. As

      set forth above, the oral representations were made by various employees of Caliber who wer

      employed in the Loan Mitigation Division.

   140.      Caliber failed to disclose to Plaintiff or Borrower that it was taking the position that

      the Forbearance Agreement never went into effect and was null and void as a result of her

      first payment being late. Moreover, Caliber failed to disclose to Plaintiff that the Forbearance

      Agreement was completely worthless as Caliber intended to foreclose on the DOT regardless

      of the Agreement. Furthermore, Caliber fraudulently treated the FDOT and SDOT as though

      they were being serviced and held by two separate entities so as to confuse and mislead

      Plaintiff who believed that Caliber was Caliber whenever he communicated with it.

   141.      Plaintiff further alleges that defendants misrepresented about foreclosure sale. .

      Plaintiff alleges Caliber told "No Trustee's Sale will take place in September 2017. Plaintiff

      also alleges Caliber and U.S. Bank Stated Plaintiff's Property "No Trustee's Sale has been

      taken lace" in October 30 2017. Plaintiff alle es that Defendants and each of them knew at

      the time they made these representations to Plaintiffs that they were untrue, and defendants

      know at the time that they were attempting to foreclose on Plaintiffs' Trust Deeds and notes

      that they had no right to do so.



                                              - 42 -
                                            COMPLAINT
                                                                            Exhibit 1, Page 42 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 44 of 100 Page ID #:49




   142.      The representations of Caliber were false and fraudulent as Caliber caused a trustee's

      sale to be scheduled on September 25, 2017, without Plaintiff's knowledge. Even Attorney for

      Caliber and U.S. bank stated "No Trustee's Sale has been taken place." in October 30, 2017.

      This was misrepresentation.

   143.      Plaintiff alleges Defendants never disclosed to Plaintiff that the Subject Property

      would be sold at a trustee's sale on that date. Caliber intentionally made the representations as

      part of Caliber's pattern and practice to deceive borrower's such as Plaintiff into relying to

      their detriment so that Caliber could foreclose on homes before borrower's could seek other

      remedies or options. The exact same thing happened to Plaintiff. Plaintiff justifiably relied on

      the oral and written representations of Caliber and Caliber's written Forbearance Agreement

      that no foreclosure would take place during the loan modification and/or forbearance process

      and did not seek other remedies or pursue other options. As a proximate result of Caliber's

      fraudulent misrepresentations, Plaintiff lost his home and inflicted great emotional distress

      and suffering on Plaintiff.

   144.      Relying upon Caliber's promise that there was no foreclosure sale, and that there

      would not be foreclosure sale date pending its review of Borrower's Loan Modification and

      dispute letter. Caliber and other Defendants knew that this representation was false and

      misleading. Defendants made these misrepresentations and concealed these facts.

   145.       Even through September 2017, Plaintiff was ensured by Caliber that the review is on

      going and no foreclosure would proceed. By foreclosing on the property after making

      misrepresentations and false promises, Defendants deprived Plaintiff other options to save

      home or avoid foreclosure.




                                              - 43 -
                                            COMPLAINT
                                                                            Exhibit 1, Page 43 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 45 of 100 Page ID #:50




1       146.       Accordingly, as a result of Caliber's fraudulent conduct, Plaintiff has suffered, and

 2         will continue to suffer, compensatory, general and special damages in an amount to proof.
 3
           Additionally, Caliber acted with malice, fraud and/or oppression and, thus, Plaintiff is entitled
 4
           to an award of punitive damages.
 5
        147.       On 4/16/15, A Void Assignment of DOT was recorded. The Assignment was void
 6

 7         because (1) it reflected Ocwen was Christina Trust's Attorney in fact when no power of

 8         attorney was recorded in orange county appointing Ocwen as Christina Trust's attorney in fac
 9
           (2) Vicki Pospisil, a known robo-signer, signed the document for Ocwen. Vicki Pospisil is
10
           also known robo-notary.
11
        148.       Since April 2015 Assignment of DOT was void. Assignment of DOT to U.S. Bank
12

13         Trust is void because of broken chain of title. Then November 2016 Substitution of Trustee

14         was also void because U.S. Bank Trust did not have a beneficial interest in the deed of trust,
15
           substituted Quality as trustee. U.S. Bank Trust did not purchase the deed of trust. Even if U.S.
16
           Bank Trust purchased the Deed of Trust, Substitution of Trustee still void because (1) it
17
            reflected Caliber was U.S. Bank Trust's Attorney in fact when no power of attorney was
18

19          recorded in orange county appointing Caliber as U.S. Bank Trust's attorney in fact. (2) Arturo

20          Zarazua, a possible robo-signer, signed the Substitution of Trustee for U.S. Bank Trust or

21          Caliber. There's no power of attorney attached indicating Arturo Zarazua had the authority fo
22
            Caliber to execute 2016 substitution of trustee on behalf of U.S. Bank trust.
23
         149.      In Substitution of Trustee(11/1/2016), the signer did not provide the required
24

25
            information to sign a document in signature block such as name of the person signing the

26          document and the capacity in which the person is signing in signature block and the date on

27          which the document was signed. The date on which the contract should be included to show
28


                                                    - 44 -
                                                  COMPLAINT
                                                                                 Exhibit 1, Page 44 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 46 of 100 Page ID #:51



      the contract's effective date. The signature was not dated in signature block. The proper

      signature should include name, title and the name of the organization. Since companies canno

      sign for themselves, this signature identifies the person signing, the title and authority of the

      person, and the name of the contracting party. If signing on behalf of a business, they must

      provide title. But U.S. Bank Trust did not indicate signer's name & the signer's title

      underneath signature.

   150.       The signer on TDUS fot Quality Loan servicing is a Dorian Bradley as Assistant

      Secretary, but this name is not in the employee generated system of Quality Loan Servicing

      when Plaintiff Called. Plaintiff suspects this is another robo signer of the documents who has

      many hats within the entities. There's was no perfected standing for U.S. Bank Trust and this

      is critical issue because the Trust has standing to foreclose if, and only if it is the mortgagee.

      If the notes and mortgage were not transferred to the trust, then trust lacks standing to

      foreclose.

   151.       One of the biggest mistakes in document signatures is having the wrong person sign

      the document. Individuals who sign contracts on behalf of a legal entity should be careful to

      indicate the capacity in which they are signing. Defendants also should be sure they have

      authority to sign.

   152.       As a direct result of Defendants' fraud, fraudulent misrepresentations and omissions,

      Plaintiff has suffered and continues to suffer damages, the exact amount of which will be

      proven at trial.

   153.       On information and belief, Ocwen obtained all of the loan files and related

      documentation from BOA, including those related to Plaintiffs' loan.




                                               - 45 -
                                             COMPLAINT
                                                                              Exhibit 1, Page 45 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 47 of 100 Page ID #:52




   154.       Accordingly, as result of Defendants' fraudulent conduct and fraudulent

      misrepresentations, Plaintiff lost his home and inflicted great emotional distress and suffering

      on Plaintiff. As a direct and proximate result, Plaintiffs have suffered damages in an amount

      to be proven at trial, including reasonable legal fees and costs. Plaintiff has further suffered

      equitable harm for which legal damages are insufficient.

   155.       Plaintiff alleges that due to their reliance on Defendants representations he has been

      damaged in an amount that currently exceeds $1,000,000.

   156.       Additionally, Plaintiff has been made to suffer deep and severe emotional distress

      mortification, anxiety and humiliation all to their damage and injury in an amount the totality

      of which has not yet been fully ascertained, but in no event less than the jurisdiction

      limitations of this court.

   157.       Defendants' conduct as set forth above was intentional, oppressive fraudulent and

      malicious so as to justify an award of punitive damages in an amount sufficient that such

      conduct will not be repeated.

                                   THIRD CAUSE OF ACTION

                                       INJUNCTIVE RELIEF

                  (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

   158.       Plaintiff re-alleges and incorporates by this reference all of the allegations of the

      proceeding paragraphs as though fully set forth herein.

   159.       Plaintiff will suffer great irreparable injury if the Defendants, are not restrained and

      enjoined by Order of this Court from taking any action which has the effect of , or in fact doe

      result in the sale and /or transfer of title to a good faith third party buyer/individual or entity

      or taking possession of the Property.



                                                - 46 -
                                              COMPLAINT
                                                                               Exhibit 1, Page 46 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 48 of 100 Page ID #:53




   160.       Plaintiff is informed and believes and thereon alleges that the Defendants and/or Does

       1-10, each intend to proceed or are proceeding with the eviction of Plaintiff as the non-

      judicial foreclosure of the Property has taken Place. Unless the Defendants, and/or Does 1-20,

      and anyone acting in concert with them or on their behalf, are enjoined and restrained from

       proceeding with the eviction of Plaintiff and family from the Property and selling the Property

       to a good faith third party buyer, or taking possession of the Property, Plaintiff will suffer

       irreparable harm, in that there will not have been a determination of Plaintiffs rights and

       ownership in and as to the Property prior to such sale and/or transfer, such that the Property

       will be sold free and clear of Plaintiff's rights and ownership in the Property.

   161.       Defendants do not have standing or enforceable right to enforce the note and any

       incidental right to collateral so as to foreclose on Plaintiffs' Home, including without

       limitation, conducting a trustee's sale relative to that property.

    162.      Any such action would result in a new cause of action for "wrongful foreclosure,"

       cause irreparable harm to Plaintiff, and will cause pecuniary compensation which will not

       afford adequate relief because Plaintiff's Home is unique.

    163.       Injunctive relief is necessary to enjoin Defendants from foreclosing upon Plaintiff's

       Home since they lack standing and any enforceable rights under the Promissory Note.

       Defendants should be required to provide the original note with the appropriate indorsements

       thereon to Plaintiffs or this Honorable Court so that it may determine under California law,

       who owns the right to receive payments on the loan and exercises the rights relating to said

       ownership.

    164.       Plaintiff is informed and believes and thereon alleges that this injunctive relief is

       necessary until the Court can make a determination on the claims asserted by Plaintiff in this



                                                - 47 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 47 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 49 of 100 Page ID #:54



      Complaint, including, without limitation, Plaintiff's request for declaratory relief, quiet title,

      cancellation of written instruments, and other equitable relief.



                                 FOURTH CAUSE OF ACTION

  TEMPORARY RESTRAING ORDER, PRELIMINARY AND PERMANET INJUCTION

                  (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

   165.       Plaintiff re-alleges and incorporates by this reference all of the allegations of the

      proceeding paragraphs as though fully set forth herein.

   166.       Plaintiff requests a temporary restraining order and preliminary and permanent

      injunctive preventing Defendants, and each of them, from doing the act set forth above,

      pending further Order and/or transfer of the Property is allowed to proceed.

   167.       There is a prospective and imminent lock out date. The unlimited court has granted a

      stay to allow Plaintiff to seek other remedies and possible writ. The Unlawful Detainer Case

      should be stayed because of pending wrongful foreclosure lawsuit. Current Unlawful Detainer

      Case should be stayed because Assignment of Deed of Trust, Substitution of Trustee, Notice

      of Trustee's Sale and Trustee's Deed Upon Sale were void. Unlawful Detainer Case should be

      stayed until Defendants can prove All Assignment of Deed of Trust, Substitution of

      Trustee(2016), NOD(2016), Notice of Trustee's Sale(2017) and Trustee's Deed Upon

      Sale(2017) are valid. The injunctive relief is necessary and appropriate at this time to prevent

      irreparable injury and the loss of Plaintiff's home. An injunctive is further appropriate to

      prevent a fraudulent foreclosure and subsequent eviction based fraud and non-compliance

      with 2923.5, to the detriment of Plaintiff and his family.




                                               - 48 -
                                             COMPLAINT
                                                                              Exhibit 1, Page 48 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 50 of 100 Page ID #:55



   168.        Plaintiff disputes the amount in dispute alleged to be owed and request that the court

      order an accounting. Plaintiff requires that the books be made available. The exact amount

      alleged to be owed cannot be determined without an accounting and further discovery.

   169.        Plaintiff would like either a certified public accountant, or similarly qualified

       representative, to audit the books and records.

                                     FIFTH CAUSE OF ACTION

                                      DECLARATORY RELIEF

                   (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

    170.       Plaintiff re-alleges and incorporates by this reference all of the allegations of the

       proceeding paragraphs as though fully set forth herein.

    171.       An actual controversy exists in which the parties must ascertain their rights, duties and

       right to title in the Subject Property.

    172.       A judicial determination is necessary that the parties may ascertain their rights, duties

       and right to title in the Subject Property.

    173.       The parties desire that the court may a judicial determination as to their rights, duties

       and right to title in the Subject Property.

    174.       An actual controversy has arisen and now exists between Plaintiff and Defendants, an

       each of them, concerning their respective rights, obligations and duties as it relates to the

       Subject Property.

    175.       Plaintiff contends that pursuant to borrower's loans, Defendants do not have authority

       to foreclose upon and sell the property.

    176.       Plaintiff is informed and believes and upon that basis alleges that Defendants dispute

       Plaintiff's contention and instead they may properly foreclose upon the property.



                                                   - 49 -
                                                 COMPLAINT
                                                                              Exhibit 1, Page 49 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 51 of 100 Page ID #:56



   177.      Plaintiff requests that the court declare that Plaintiff was the victim of the Predatory

      Lending Practices and wrongful foreclosure, perpetrated by defendants and each of them upon

      Plaintiff

   178.      Plaintiff requests a determination of the validity of the Trust Deeds as of the date the

      Notes were assigned without a concurrent assignation of the underlying Trust Deeds.

   179.      Plaintiff requests a determination of validity of the 2017 NOD (Notice of Default).

   180.       Plaintiff requests a determination of whether any Defendant has authority to foreclose

      on the Property.

   181.      That the foreclosure was wrong. That the Defendants violated laws. That the parties'

      execution of the substituted trustee violated California State Statute CC 2924f and CC 2934
                                                                              J
      (a) requiring that the substituted trustee failed to properly executed the notice of substation in

      accordance with state law.

   182.       That defendants as nominee beneficiary and each of them have failed to show that

      they are the holders of the original note and deed of trust in effectuating or authorizing action

      sufficient to satisfy both state and federal standing requirements, in re: Real Parties In Interest

      pursuant to California Code of Civil Procedure Section 367. We ask that the court declare that

      the contract should be rescinded and that such contract was void.

   183.       Plaintiff desires a judicial determination of Defendants rights, obligations and duties,

      and a declaration as to who owns Plaintiffs Subject Property.

                                   SIXTH CAUSE OF ACTION

          VIOLATION IF BUSINESS AND PROFESSION CODE SECTION 17200

                  (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

   184.       Plaintiffs reallege and incorporate by reference the above paragraphs as set forth



                                               - 50 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 50 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 52 of 100 Page ID #:57



fully herein.

    185.        California's Unfair Competition Law (UCL) prohibits any unfair competition defined

       as any "unlawful, unfair, or fraudulent business act or practice." Bus. & Prof. Code § 17200.

Defendants have engaged in unlawful business practices as described above and herein, by

conducting business practices that are unlawful.

    186.        Defendants' acts alleged herein are unfair insofar as they intentionally failed to

        properly notify Plaintiffs of their rights to dispute an alleged default per the signed Deed of

        Trust, California law, and California public policy, cure the alleged default in a timely manner,

        notify and allow Plaintiff to seek legally permissible alternatives to foreclosure, and wrongful

        foreclosure. Plaintiff was forced to watch as Defendants claimed rights to issue Notices of

        Default, Notices of Sale, and authority to sell Plaintiffs respective property.

    187.        Defendants' acts are unfair insofar as they failed to record Substitutions of Trustee,

        not only for Plaintiff, but for a large part of the general public, as required by the Deed of

        Trust, California law, and California public policy. This failure deceives both Plaintiffs and

        the general public as to the identity of the true Trustee and/or true holder of the note.

    188.        Defendants' acts are unfair insofar as they failed to notify Plaintiffs of the acceleration

        of Plaintiff's debt as required by the Deed of Trust, California law, and California public

        policy, not only for Plaintiff, but for many individuals in the general public, as this is standard

        practice for Defendants.

    189.        Defendants unfairly held themselves out as having proper authority to file publicly

        recorded documents and foreclose on Plaintiffs property. Although Plaintiffs relied on this

       apparent authority, Plaintiffs and the general public were ignorant of the fact that Defendants




                                                 - 51 -
                                               COMPLAINT
                                                                               Exhibit 1, Page 51 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 53 of 100 Page ID #:58



      did not own the notes and were not lawful agents, beneficiaries, or trustees for the true and

      legal owner of the note.

   190.       Consequently, Plaintiff unfortunately relied on this improper authority. Defendants

      acted fraudulently in a manner that was likely to not only deceive Plaintiffs, but was likely to

      deceive the general public, including but not limited to making material misrepresentations or

      omissions, knowingly filing false instruments for the general public to view, knowingly filing

      false instruments without required declarations, failing to properly notify Plaintiff of the

      rights to dispute alleged defaults and wrongful foreclosure in a manner that constitutes

      fraudulent business acts and practices as prohibited by Cal. Bus. & Prof. Code § 17200, et.

      seq.

   191.       Defendants unlawfully filed public documents including Notices of Default and

      Notices of Trustee's Sale without the authority to do so as the Defendants were not owners of

      the note or lawful trustees, beneficiaries, or agents for the true and legal owner of the note at

      the time of filing.

   192.       Defendants fraudulently continued this scheme of filing false documents and

      attempting to sell property in order to profit, knowing their actions were illegal, unfair, and

      fraudulent but acting with complete disregard to Plaintiffs, along with numerous homeowners

      throughout California.

   193.       Defendants violated various state laws. These violations are standard practice for

      Defendants and are intended to deceive and harm Plaintiffs and the general public.

   194.       Plaintiff requests that this Court enter such orders or judgments as may be necessary to

      enjoin Defendants from continuing its "unlawful, unfair, and/or fraudulent business act or




                                               - 52 -
                                             COMPLAINT
                                                                             Exhibit 1, Page 52 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 54 of 100 Page ID #:59




       practices" and to restore Plaintiffs any money and/or property which Defendants acquired by

       such unfair competition under California Business & Professions Code Section 17200, et. seq.

   195.        Plaintiff Suffered Damages As A Result of Defendants' Conduct. As a direct result of

       Defendants' acts, Plaintiffs have incurred actual damages consisting of mental and emotional

       distress, nervousness, grief, embarrassment, loss of sleep, anxiety, worry, mortification, shoe

       humiliation, indignity, pain and suffering, and other injuries.

    196.       Plaintiffs incurred out of pocket monetary damages. Plaintiffs continue to incur

       monetary damages. Plaintiffs will incur the loss of his personal residence if a non-judicial

       foreclosure is allowed to proceed.

    197.       Each of Defendants harassing acts were so willful, vexatious, outrageous, oppressive,

       and maliciously calculated enough, so as to warrant statutory penalties and punitive damages.

                                   SEVEN CAUSE OF ACTION

                    WRONGFUL EVICTION OR UNLAWFUL LOCKOUT

                       (Against U.S. Bank Trust; and DOES 1 through 10)

    198.       On or about August 20, 2018, U.S. BANK TRUST, N.A. filed Unlawful Detainer
       complaint. Plaintiff alleges Defendants wrongfully filed eviction action and attempted to evict
       Doo Ko and other tenants. Plaintiff alleges U.S. Bank Trust's Deed(TDUS) was void. U.S.
       Bank Trust is not real owner. Plaintiff alleges U.S. Bank Trust lacks capacity to sue or file
       eviction action against Doo Ko and other tenants. Plaintiff alleges U.S. Bank Trust's eviction
       is wrongful.

    199.      Plaintiff recently discovered U.S. Bank Trust, N.A. obtained Writ of Possession
       wrongfully. Plaintiff was occupant but Plaintiff was not named in the accompanying Writ of
       Possession. Plaintiff alle es that Defendants knew Plaintiff was co-owner and occupant of the
       premises before the date the Unlawful Detainer (Eviction) action was filed. Plaintiff alleges
       Randall Naiman, Attorney for U.S. Bank Trust, N.A. was aware Plaintiff was owner and
       occupant, but U.S. Bank Trust did not add Plaintiff in Writ of Possession. Plaintiff alleges
       U.S. Bank Trust intentionally omitted to add Plaintiff in UD Complaint and Writ of
       Possession. A preiudgment Claim of Right to Possession form was not served with the
       Summons and UD Complaint. This Eviction results from Wrongful Foreclosure. Plaintiff
       occupied the premises on the date UD Complaint was filed. Plaintiff has continued to occupy
       the premises ever since. Plaintiff still occupies the premises, now Plaintiff is in danger of


                                               - 53 -
                                             COMPLAINT
                                                                            Exhibit 1, Page 53 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 55 of 100 Page ID #:60



          lockout. Defendant U.S. Bank Trust failed to comply with their obligations and refrain from
          any further attempts to lock Plaintiff out of Plaintiff's home.

    200.         An unlawful lockout is punishable as a crime under California Penal Code §418.00. In

          addition, Plaintiff is liable for statutory penalties of no less than $250 00 per each separate

          cause of action, plus additional damages and costs. California Civil Code §798.3(c).

    201.         Actual damages include damage to Plaintiff's property. Damages include money

          Plaintiff spent because of the illegal eviction, such as paying fees for consultation and

          preparing this lawsuits, etc. There's other damages for the emotional stress and

          embarrassment

    224.         As approximate result of Defendants' violation of laws, Plaintiff suffered, and will

    continue to suffer, general and special damages in an amount according to proof at trial.



                                         NINTH CAUSE OF ACTION

                                   TO SET ASIDE TRUSTEE'S SALE

                      (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

 132.     Plaintiff realleges and incorporates by reference, as if fully set forth herein, the actions

 contained in all prior paragraph of this complaint.

 133. Defendants failed to perform the condition precedent as required by Paragraph 20 of the Deed of

 Trust.

 134. The Foreclosing Defendants never had the legal authority to foreclose, i.e., the authority to

 exercise the power of sale as an assignee of the Note and Deed of Trust, because the Foreclosing

 Defendants' interest was never acknowledged and recorded in violation of Civil Code § 2932.5,

 resulting in the non-judicial foreclosure sale being void ab initio.




                                                   - 59 -
                                                 COMPLAINT
                                                                                  Exhibit 1, Page 54 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 56 of 100 Page ID #:61



135. Moreover, the Foreclosing Defendants never had the legal authority to foreclose because the

instrument (Deed of Trust), which permitted foreclosure if the borrower was in default, is void as it

was improperly assigned and/or transferred to the Foreclosing Defendants from the original lender.

Therefore, the Deed of Trust could not provide a basis for a foreclosure, and the non judicial

foreclosure is void ab initio.

136. Accordingly, Plaintiff hereby requests an order of this Court that the Trustee's Sale was irregul

in that it was legally void and conducted without any right or privilege by the Foreclosing Defendant

137. The Foreclosure was defective as such the Property must be restored to Plaintiff or Plaintiff is

entitled to the value of thereof.



    Wherefore Plaintiff prays for judgment as set forth below.

    1. Injunctive relief;

    2. That this court adjudge and decree that the sale of the subject proper on September 25, 2017 is

            null, void and no force or effect;

    3. For an Order setting aside the foreclosure sale of the Property;

    4. For Compensatory damages in the amount of $10,000,000.00 for each cause of action or for

            Compensatory damages in an amount to be proven at trial for all causes of actions;

    5. Statutory damages and civil penalties;

    6. For punitive damages in an amount in excess $10,000,000.00;

    7. Treble damages;

    8. For any statutory damages according to law;

    9. For Declaratory and Injunctive Relief including the issuance of a restraining order and there

            after a preliminary injunction to maintain the status quo pending final adjudication;



                                                   - 55 -
                                                 COMPLAINT
                                                                             Exhibit 1, Page 55 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 57 of 100 Page ID #:62



   10. For Attorney fees in the event that counsel is retained;

   11. For such further and other relief as the Court deems just and proper.



Dated: October 29, 2019



Respectfully submitted,




                                                                  Stephen Ko




                                               - 56 -
                                             COMPLAINT
                                                                               Exhibit 1, Page 56 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 58 of 100 Page ID #:63




                                VERIFICATION OF STEPHEN KO


      I, Stephen Ko am the petitioners in this action. All facts alleged in the above petition, not
otherwise supported by citations to the record, exhibits or other documents, are true of our own
personal knowledge.

       I declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct.


                                                    Respectfully submitted,

Dated: October 29, 2019



                                                              STEPHEN KO




                                                - 57 -
                                              COMPLAINT
                                                                              Exhibit 1, Page 57 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 59 of 100 Page ID #:64




                            Exhibit 1

                                                            Exhibit 1, Page 58 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 60 of 100 Page ID #:65




                               EXHIBIT "A"

                            LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA,
COUNTY OF ORANGE, DESCRIBED AS FOLLOWS:

  PARCEL 1:
 LOT 42 OF TRACT NO. 16135, IN THE CITY OF FULLERTON, COUNTY OF
 ORANGE, STATE OF CALIFORNIA, AS SHOWN ON A MAP ("MAP") RECORDED
 IN BOOK 825, PAGES 12 TO 16 INCLUSIVE OF MISCELLANEOUS MAPS,
 RECORDS OF ORANGE COUNTY, CALIFORNIA.
 EXCEPTING THEREFROM A/AN 50%; INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
 EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
 PARCEL 2:
 NON-EXCLUSIVE EASEMENTS FOR ACCESS, DRAINAGE, ENCROACHMENT,
 MAINTENANCE AND REPAIR, ALL AS MAY BE SHOWN ON THE MAP AND AS
 DESCRIBED IN THE MASTER DECLARATION OF COVENANTS, CONDITIONS
 AND RESTRICTIONS AND RESERVATION OF FASEMENTS FOR AMERIGE
 HEIGHTS ("MASTER DECLARATION"), RECORDED JUNE 21, 2002, AS
 INSTRUMENT NO. 02-522398, AND THE NOTICE OF ADDITION OF PHASE
 AND SUPPLEMENTAL MASTER DECLARATION OF COVENANTS, CONDITIONS
 AND RESTRICTIONS AND RESERVATIONS OF EASEMENTS FOR AMERIGE
 HEIGHTS TALMEDGE, PHASE 10 LOTS 41 THROUGH 46, INCLUSIVE, 90,
 95, 109 AND MASTER COMMON AREA LOTS E, F, G, H, I, J AND K OF
 TRACT NO, 16135, AND LOT B OF TRACT NO. 16205) RECORDED JULY 1,
 2003, as INSTRUMENT NO. 03-775473 ("NOTICE OF ADDITION"), BOTH
 OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 PARCEL 3:
 EXCLUSIVE USE EASEMENT FOR SIDEYARD PURPOSES, AS APPLICABLE, AS
 DESCRIBED AND ASSIGNED IN THE MASTER DECLARATION.


 Assessor's Parcel Number(A.P.N.): 280-331-67

 Commonly Known As: 2244 Shapiro St., Fullerton, CA 92833




                                                            Exhibit 1, Page 59 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 61 of 100 Page ID #:66




                             Exhibit 2

                                                            Exhibit 1, Page 60 of 99
                 Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 62 of 100 Page ID #:67
                                               era
                                                                                                                                            Pr AL
                                                                                                                                            45 !
                                                                                                                                                    EJ-130
        ATTORNEY OR ?ARTY WITHOUT ATTORNEY                STATE OAR NO • 81 048                                       FOR COURT USE ONLY
        NAME Randall D. Nairnan, Esq. (#81048)
        FIRM NAME. Neiman Law Group, PC
      STREET ADDRESS 4660 La Jolla Village Drive, Ste. 650
      ory San Diego                                     grArt•CA           CODE 92122
      TELEPHONE: NO. (858) 224-6800                                     2iP 6801
                                                       rto< No.. (858) 224                                Pursuant to California Government
      e MAIL ADORESS randall@naimanlaw.com                                                                Code St, 68150(f., the Clerk of the
      ATTORNEY FOR (namay U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTE                                Court hereoy certifies this Document '
                                                                                                          accuratelv reflects the official court
                     MI ORIGINAL JIJOGLENT CREDITOR         1   I ASSIGNEE OF RECORD                      record The electronic sionature and
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF             ORANGE                                          seal on this document have the
        STREET ADDRESS: COUNTY OF ORANGE                                                                  same valloity and legal force and
       MAILING ADDRESS: 1275 N. Berkeley Avenue                                                           effect as an original clerk's ,•
      CITY AND ZIP COM: Fullerton, CA 92838-0500                                                          signature and court seal California
           ERANCHNAMe NORTH JUSTICE CENTER                                                                Government Code § 68150(g:             i
                                                                                                              -    -                      _
        Plaintiff.   U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER P                              CASE NUMBER

      Defendant:     DOO M. KO: YOUNG LEE; CHANG WOO: and DOES 1 to 6,                                30-201 8-01013258-CL-UD-NJC
                     ni   EXECUTION (Money Judgment)                                                  au
                                                                                                       : Limited Civil Case
      WRIT OF       rfli POSSESSION OF          I      , Personal Property                               (including Small Claims)
                          SALE                  Ti Real Property                                      C Unlimited Civil Case
                                                                                                         (including Family and Probate)
   1.To the Sheriff or Marshal of the County of: ORANGE
     You are directed to enforce the judgment described below with daily Interest and your costs as provided by law.
  2 To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
  3. (Name): U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
                                                                                                                         TRUST
        is the   71original judgment creditor         n assignee of record        whose address is shown on this form above the court's name.
  4. Judgment debtor (name, type of legal entity if not a           9. I   x See next page for information on real or personal property to be
     natural person, and last known address):                                delivered under a writ of possession or sold under a writ of sale.
                                                                   10.1-   1 This writ is issued on a sister-state judgment,
        IR° M. Ito                                                 For Items 11-17, see form MC-012 and form MC-013-INFO
        2244 Shapiro Street                                        11. Total judgment (as entered or renewed)
        Fullerton, CA 92833
                                                                   12. Costs afterjudgment (CCP 685.090)                    S
                                                                   13. Subtotal (add 11 and 12)                             S
                                                                   14. Credits to principal (after credit to interest)      S
        5±1 Additional judgment debtors on next page               15. Principal remaining due (subtract 14 from 13) S
                                                                   16. Accrued interest remaining due per CCP        S
 5. Judgment entered on (date):         10/03/2019
                                                                       685.050(6) (not on GC 6103 5 fees)
                                                                   17. Fee for issuance of writ                      S     X25 ~Q
 6. Cl Judgment reneweo on (dates):                                18. Total (add 15, 16, and 17)                    S
                                                                   19. Levying officer:                                         ;t7 •
                                                                                                                         C:)    joy .CD
                                                                       a Add daily interest from date of writ (at        CT)   r—
 7. Notice of sale under this writ                                                                                        ti        cn
                                                                          the legal rate on 15) (not on GC                         -.. ti
      a. LX        has not been requested.
                                                                          6103.5 fees)
      b.          has been requested (see next page).
                                                                       b. Pay directly to court costs included in                 "77—.1
 8.   E3 Joint debtor information on next page.                           11 and 17 (GC 6103.5, 66637; CCP
                                                                                                                             --171 -C
                                                                                                                             rtvr
  ISEALI                                                                  699.520(8)                                &  •9     fr,-1 •
                                                                  20.71The amounts called for in items 11-19 arpliffe                        each
                                                                        debtor. These amounts are stated for eat debgr on
                                                                        Attachment 20.
                                                                 David H. Yamasaki
                                   Issued on (date). 10 / 04 /19                  Clerk, by                                                     Deputy
                                                                                                            Leanne Edwards
                                       NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                 Page 1 of 3
Fun Approved tor apron! use
Judos] Counal of Reiter=                                    WRIT   OF EXECUTION                 IPop]       Cade   9v1Pr“eoure. 55 699 520, 712 DID, 715 010
EJ 130 [Hew. January 120131                                                                   Solu                               Government Cade. § 61015
                                                                                                                                           w.vw cat: ca gat
                                                                                                  tPlus

                                                                                                                          Exhibit 1, Page 61 of 99
                   Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 63 of 100 Page ID #:68


               Plaintiff: U.S. BANK TRUST, NA., AS TRUSTEE FOR LSF9
                                                                    MASTER                               P
                                                                                                                                              EJ-130
                                                                                                             CASE NEMER
          Defendant DOOM. KO; YOUNG LEE; CHANG WOO; and DOES 1 to 6,
                                                                                                             I 30-2018-01013258-CL-UD-WC
        21. ElAdditional judgment debtor (name, two of legal entity
              Knot a natural person, and last known address):
               Young Lee                                                     7            ECIang Woo                                              n
               2244 Shapiro Street                                                            2244 Shapiro Street
               Fullerton, CA 92833
                                                                                              Fullerton, CA 92833
                                                                                              *See Attachment Page
       22. 71Notice ofsale has been requested by (name and address):
                                                                             T            r                                                      7
             I__                                                             __I         L_
      23. FlJoint debtor was declared bound by the judgment (CCP 989-994)
          a.on (date):                                                 a. on (date):
          b.name, type of legal entity if not a natural person, and    b. name, type of legal entity if not a natural person, and
            last known address of joint debtor                            last known address of joint debtor
           r--                                                              -1           F--                                                     n
           L_                                                               J            L_                                                      _J
           c.inAdditional costs against certain joint debtors are Itemized: riBelow inOn
                                                                                         Attachment 23c


     24. GO (Writ of Possession or Writ of Sale) Judgment was entered for
                                                                             the following:
         a. ni Possession of real property: The complaint was filed on (date):
                                                                                 08/20/2018
               (Check (1) or (2). Check (3) if applicable. Complete (4) K(2) or (3) have been checked.)
               (1)Fri The Prejudgment Claim of Right to Possession was served in compliance with CCP
                                  all tenants, subtenants, named claimants, and other occupants of the               415.46. The judgment includes
                                                                                                         premises.
              (2) 0 The Prejudgment Claim of Right to Possession was NOT served in
                                                                                         compliance with CCP 415.46.
              (3)El The unlawful detainer resulted from a foreclosure sale of a rental housing unit (An
                                                                                                        occupant not named in the
                    Judgment may file a Claim of Right to Possession at any time up to and including
                    to effect eviction, regardless of whether a Prejudgment Claim of
                                                                                                      the time the levying officer returns
                                                                                     Right to Possession was served.) (See CCP 415.46
                    and 1174.3(a)(2).)
              (4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or If
                                                                                            the Prejudgment Claim of Right to Possession was
                  not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
                     (a) The daily rental value on the date the complaint was filed was $ 50.00
                     (b) The court will hear objections to enforcement of the judgment under
le                                                                                           CCP 1174.3 on the following dates (specify):
                             To be determined by Court.

        b.     Possession of personal property.
                      If delivery cannot be had, then for the value (itemize in 24e) specified in
                                                                                                  the judgment or supplemental order.
       c. C    Sale of personal property.
       d.riSale of real property.
       e. The property is described: ED Below n On Attachment
                                                                         24e
           2244 Shapiro Street, Fullerton, CA 92833


El-130 (Raw. JIMIllIfy 1, 2018]
                                                                   WRIT OF EXECUTION                                                     Pogo 2 ola



                                                                                                                            Exhibit 1, Page 62 of 99
            Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 64 of 100 Page ID #:69

                                                                                                                              MC-025
    SHORT TITLE: U.S. BANK v. KO                                                              CASE NUMBEft
  l_.
                                                                                               30-2018-01013258-CL-UD-NJC

                                                         ATTACHMENT (Number): EJ-130
                                      (This Attachment may be used with any Judicial Council form.)

  21.
  All Unknown Occupants
  2244 Shapiro Street
  Fullerton, CA 92833




(If the Item that this Attachment concerns is made under penalty of perjury, all statements in this               Page       of
Attachment ate made under penally of perjury.)
                                                                                                             (Add pages as required)
Fon Approved for Menai Use                                ATTACHMENT
 Jdas! Cowed of Garde
  iur.-02.51Rem hey1.20091                           to Judicial Council Form


                                                                                                              Exhibit 1, Page 63 of 99
                   Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 65 of 100 Page ID #:70


          Plaintiff: U.S. BANK TRUST, NA, AS TRUSTEE FOR LSF9                                      EJ-130
                                                              MASTER P ICASE NIMER:
        Defendant DOO M. KO; YOUNG LEE; CHANG WOO; and
                                                          DOES 1 to 6,  30-2018-01013258-CL-UD-NJC

                                                            NOTICE TO PERSON SERVED
        WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on
                                                                                    the accompanying Notice of Levy (form EJ-150).

       WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer
                                                                                        is not able to take custody of the property, the
       officer will demand that you tum over the property. If custody is not                                                             levying
                                                                             obtained following demand, the judgment may be enforced
       money judgment for the value of the property specified in the judgment                                                               as a
                                                                                 or In a supplemental order.

       WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not
                                                                                   vacated within five days after the date of service on the
       occupant or, if service is by posting, within five days after service on you,
                                                                                     the levying officer will remove the occupants from the real
      property and place the judgment creditor in possession of the property. Except
      premises wit be sold or otherwise disposed ofIn accordance with CCP 1174 fora mobile home, personal property remaining on the
                                                                                        unless you or the owner of the property pays the
      judgment creditor the reasonable cost of storage and takes possession of the
      the judgment creditor takes possession of the premises.                             personal property not later than 15 days after the time

     EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the
                                                                               residential property that you are renting was sold in a
      foreclosure, you have additional time before you must vacate the premises. If
                                                                                      you have a lease for a fixed term, such as for a year, you
     may remain In the property until the term is up. If you have a periodic tease or
                                                                                      tenancy, such as from month-to-month, you may remain
     In the property for 90 days after receiving a notice to quit A blank form Claim
                                                                                     of Right to Possession and Notice of Wearing (form
     CP10) accompanies this writ. You may claim your right to remain on the property
                                                                                         by filling it out and giving it to the sheriff or levying
     officer.

    EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED
                                                                             PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
    were not named in the judgment for possession and you occupied the premises on
                                                                                            the date on which the unlawful detainer case was
    filed, you may object to the enforcement of the judgment against you. You must
                                                                                         complete the form Claim of Right to Possession and
    Notice of Nearing (form CP10) and give it to the sheriff or levying officer. A blank
                                                                                         form accompanies this writ. You have this right
    whether or not the property you are renting was sold In a foreclosure.




E.M130 (Rev. January 1, 2018)
                                                           WRIT OF EXECUTION                                                           Page 3 el 3




                                                                                                                         Exhibit 1, Page 64 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 66 of 100 Page ID #:71




                             Exhibit 3

                                                            Exhibit 1, Page 65 of 99
         Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 67 of 100 Page ID #:72
 Recording requested by:

                                                                 Recorded in Off cia Records, Orange County
• and when recorded, please return this deed                     Hugh Nguyen, Cle k Reco der
  and tax statements to:
                                                                                           1111E1111111
                                                                                                            15.00
                                                                       $   ,0007735 191 $ *
  Doo M. Ko                                                         2015000403749 12 07 pm 08104115
  2244 Shapiro St.                                                227 417 G02 F13 3
  Fullerton, CA 92833                                             0.00 0.00 0.00 0.00 6.00 0.00 0.00 0.00

  A.P.N.# 280-331-67


                                                    Grant Deed
      gThe documentary transfer tax is $0.00 and is computed on: This is a bonafide gift grantor herein received
       Nothing in return. R&T11911
       ❑ the full value of the interest in the property conveyed                                                     i-2
       CI the full value less the value of liens of encumbrances remaining at the time of sale

      The property is located in an:
             ❑ unincorporated area.
             El the City of Fullerton, California

      FOR A VALUABLE CONSIDERATION receipt of which is hereby acknowledged, Doo M. Ko, A
      Single Man.

      Hereby GRANT(s) to, Doo M. Ko, A Single Man and Stephen Ko, A Single Man as Tenancy in Common.

      All that real Property situated in the City of Fullerton, State of California, described as:

      See Exhibit "A" hereto and made a part hereof.


      Date: July 20, 2015




       Mail Tax Statement to: Doo Ko, 2244 Shapiro St. Fullerton, CA 92833

                                                                                                Exhibit 1, Page 66 of 99
    Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 68 of 100 Page ID #:73




•




                                      ACKNOWLEDGMENT


     A notary public or other officer completing this
     certificate verifies only the identity of the individual
     who signed the document to which this certificate is
     attached, and not the truthfulness, accuracy, or
     validity of that document.
    State of California
    County of           Los Angeles


    On   07/20/2015                      before me, Armando Arredondo, Notary Public
                                                       (insert name and title of the officer)

    personally appeared Doo M. Ko
    who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
    subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
    his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
    person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

    I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
    paragraph is true and correct.

                                                                                  ARMAND ARR CMG
    WITNESS my hand and official seal.                                             COMM. # 19470+03 2
                                                                                  Notary Public - Catiloarle
                                                                                      Orange County
                                                                                            os          20 7:

    Signature




                                                                                      Exhibit 1, Page 67 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 69 of 100 Page ID #:74




                               EXHIBIT "A"

                           LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA,
COUNTY OF ORANGE, DESCRIBED AS FOLLOWS:

 PARCEL 1!
 LOT 42 OF TRACT NO. 16135, IN THE CITY OF FULLERTON, COUNTY OF
 ORANGE, STATE OF CALIFORNIA, AS SHOWN ON A MAP ("MAP") RECORDED
 IN BOOK 825, PAGES 12 TO 16 INCLUSIVE OF MISCELLANEOUS MAPS,
 RECORDS OF ORANGE COUNTY, CALIFORNIA.
 EXCEPTING THEREFROM A/AN 50t INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
 EXCEPTING THEREFROM A/AN 50' INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
 PARCEL 2:
 NON-EXCLUSIVE EASEMENTS FOR ACCESS, DRAINAGE, ENCROACHMENT,
 MAINTENANCE AND REPAIR, ALL AS MAY BE SHOWN ON THE MAP AND AS
 DESCRIBED IN THE MASTER DECLARATION OF COVENANTS, CONDITIONS
 AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR AMERIGE
 HEIGHTS ("MASTER DECLARATION"), RECORDED JUNE 21, 2002, AS
 INSTRUMENT NO. 02-522398, AND THE NOTICE OF ADDITION OF PHASE
 AND SUPPLEMENTAL MASTER DECLARATION OF COVENANTS, CONDITIONS
 AND RESTRICTIONS AND RESERVATIONS OF EASEMENTS FOR AMERIGE
 HEIGHTS TALMEDGE, PHASE 10 LOTS 41 THROUGH 46, INCLUSIVE, 90,
 95, 109 AND MASTER COMMON AREA LOTS E, F, G, H, I, J AND K OF
 TRACT NO, 16135, AND LOT B OF TRACT NO. 16205) RECORDED JULY 1,
 2003, AS INSTRUMENT NO. D3-775473 ("NOTICE OF ADDITION"), BOTH
 OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 PARCEL 3!
 EXCLUSIVE USE EASEMENT FOR SIDEYARD PURPOSES, AS APPLICABLE, AS
 DESCRIBED AND ASSIGNED IN THE MASTER DECLARATION.


 Assessor's Parcel Number(A.P.N.): 280-331-67

 Commonly Known As: 2244 Shapiro St., Fullerton, CA 92833




                                                            Exhibit 1, Page 68 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 70 of 100 Page ID #:75




                             Exhibit 4

                                                            Exhibit 1, Page 69 of 99
        Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 71 of 100 Page ID #:76
                                                                  Recorded in Official Records Orange County
                                                                  Hugh Nguyen, Clerk-Recorder
 Recording Requested By and When Recorded
 Return To:                                                          11111111111111111111111111111111 11111 11
                                                                         $ R 0 0           0 6 7         2 0 2 8 7
 Indecomm Global Services
 2925 Country Drive
                                                                    2014000202958 8:00 am 05/27/14
 St. Paul, MN 55117                                               66 401 A32 F13 1
 79351      030$                                                  0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00




                                      Assignment of Deed of Trust
Dated: May 22, 2014                                                                                 Loan:        6496
For value received Bank of America, N.A., by Indecomm Global Services its attorney in fact, 7105    Corporate  Drive,
Plano, TX 75024, the undersigned hereby grants, assigns and transfers to Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but as Trustee of ARLP Trust 3, In do Altisource Asset
Management Corporation, 402 Strand St, Frederiksted, VI 00820, all beneficial interest under a certain Deed of Trust
dated July 2, 2007 executed by DOO M KO, AN UNMARRIED MAN and recorded in Book XX on Page(s) XX as
Document Number 2007000427193 on July 9, 2007 In the office of the County Recorder of Orange County,
California.

      Bank of America, NA., by Indecomm Global Services its
      attorney jq fact
By:

      Yu Yee Yang,
      Assistant Secretary
STATE OF Minnesota                                                       11111111111111111111111111 1111111111M111111111
COUNTY Ramsey                             ) SS                                        *U04684309*

On this, the 22nd day of May , 2014 , before me the undersigned officer, personally appeared Yu Yee yang who
acknowledged himself or herself to be the Assistant Secretary of Indecomm Global Services its attorney in fact for
 Bank of America, N.A. , and that he or she as such Assistant Secretary , being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of the corporation by himself or herself as
Assistant Secretary .
In witness whereof, I here unto set my hand and official seal.

Prepared By:
Lisa Spurbeck
Indecomm Global Services
2925 Country Drive
                                                                      @lillYnr6
                                                               ao Cindy Fang, Notary Public
St. Paul, MN 55117
                                                              My Commission expires: January 31, 2017
                                                                               BAO CINDY FANG
                                                                               Notary Public-Minnesota
                                                                                 Comntslon EXOBS Jan 31, 2077




                            Document Number: 2014000202958 Page: 1 of 1 Exhibit 1, Page 70 of 99
      Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 72 of 100 Page ID #:77
                                                                    Recorded in Official Records Orange County
                                                                    Hugh Nguyen, Clerk-Recorder

                                                                       111111111111111111111M1                      011 1   11   9"0
 Recording Requested By and When Recorded                                  $   R   00068 200 0 9$*
 Return To:                                                           2014000274135 9:17 am 07110/14
 Indecomm Global Services                                            217 402 A32 F13
 2925 Country Drive
                                                                     0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 St. Paul, MN 55117
   X9 5133723




                      *Corrective Assignment of Deed of Trust
Dated. July 8, 2014                                                                                 Loan:        6496
For value received Bank of America, N.A., by lndecomm Global Services its attorney in fact, 7105 Corporate Drive,
Plano, TX 75024, the undersigned hereby grants, assigns and transfers to Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its Individual capacity but as Trustee of ARLP Trust 4, In c/o Altisource Asset
Management Corporation, 402 Strand St, Fredariksted, VI 00820, all beneficial interest under a certain Deed of Trust
dated July 2, 2007 executed by DOO IA KO, AN UNMARRIED MAN and recorded in Book XX on Page(s) XX as
Document Number 2007000427193 on July 9, 2007 In the office of the County Recorder of Orange County,
California.
                                                                   *To correct the assignee name on assignment
      Bank of America, NA., by Indecomm Global Services its        dated 5/22/2014 and recorded on 5/27/2014
        omey inict
                                                                   under Doc# 2014000202958.
By:     J10       i

      Bao Cindy Fang,
      Vice President
STATE OF Minnesota
                                                                         1111N11111111 1111110111 111111011111111
COUNTY      Ramsey                        ) SS                                      'U04776086*

On this, the 8th day of July , 2014 , before me the undersigned officer, personally appeared Bao Cindy Fang who
acknowledged himself or herself to be the Vice President of lndecomm Global Services its attorney in fact for
Bank of America, N.A. , and that he or she as such Vice President , being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of the corporation by himself or herself as
Vice President .
In witness whereof, I here unto set my hand and official seal

Prepared By:
Lisa Spurbeck
Indecomm Global Services
2925 Country Drive
St Paul, MN 55117                                              ang Mee Yang,         Public
                                                              M Commission expires: January 31, 2017

                                                                          PANG MEE YANG
                                                                          Notary Public-Minnesota
                                                                         14y CommlsaJon EwesJen31, 2017




                          Document Number: 2014000274135 Page: 1 of 1 Exhibit 1, Page 71 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 73 of 100 Page ID #:78




                             Exhibit 5

                                                            Exhibit 1, Page 72 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 74 of 100 Page ID #:79



                                                                     Recorded in Official Records, Orange County
                                                                     Hugh Nguyen, Clerk-Recorder
 RECORDING REQUESTED BY:
 Premium Title of California
                                                                        1*SRO
                                                                         111 1 R111111111111111111
                                                                                      0 0 7 0 11111111   111 1 II 12.00
                                                                                                   2 7 1 5a$*
                                                                       20140004154019:50 am 10/14114
                                                                     105 409 S15 F13 2
AND WHEN RECORDED MAIL TO:                                           0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
Western Progressive, LLC
2002 Summit Blvd, Suite 600
Atlanta, GA 30319

                                                                                                  SPACE ABOVE 7105 IKE
FOR RECORDER S USE
TS No : 2014-03030-CA           55          9644

                                     SUBSTITUTION OF TRUSTEE

         WHEREAS, 000 M. KO, An Unmarried Man was the original Trustor, PRLAP, INC. was the original
Trustee, and BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION was the original
Beneficiary under that certain Deed of Trust dated 07/02/2007 and recorded on 07/09/2007 as Instrument No.
2007000427193, in book —, page of Official Records of Orange County, California, and

         WHEREAS, the undersigned is the present Beneficiary under said Deed of Trust, and

         WHEREAS, the undersigned desires to substitute a new Trustee under said Deed of Trust m place and
instead of said original Trustee, or Successor Trustee, thereunder, in the manner in said Deed of Trust provided,

        NOW, THEREFORE, the undersigned hereby substitutes Western Progressive, LLC, 2002 Summit
Blvd, Suite 600, Atlanta, GA 30319 as Trustee under said Deed of Trust.




                           Document Number: 2014000415401 Page: 1 of 2 Exhibit 1, Page 73 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 75 of 100 Page ID #:80




 IS No.: 2014-03030-CA          55       649644



          Whenever the context hereof so requires, the masculine gender includes the feminine and/or neuter, and the
 Singular number includes the plural.


                                                       Christiana Trust, a division of Wilmington Savings
  Dated: 919.44                                        Fund Society, FSB, not in its individual capacity but as
                                                       Trustee of ARLP Trust 4, By Ocwen Loan Servicing,
                                                       LLC Its Attorney In Fact




                                                         Matthew Owens faliadManagentent Coordinator




State of Florida } ss.
County of Palm Beach }

The foregoing instrument was acknowledged and sworn befiarem this                 2.(0
                                                         Maatlew uvw
day of              \edAtyn\akr           , 20& by                          as
  Corgractkianagementeooldinator of Ocwen Loan Servicing, LLC., who is ersonally known to me or
who has produced                                   as identification.
                                                                                               Krystle Hernandez

                                                                                  Notary Public-State of Florida 44
                                                                                       My Commission Expires: i    TOI 7-


                                                                                    Notary Punk State of Honda
                                                                                    Krystle Hernandez
                                                                                    My Commission FF 073846
                                                                                    EUPIIIIM 12/02/2017




                     Document Number: 2014000415401 Page: 2 of 2 Exhibit 1, Page 74 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 76 of 100 Page ID #:81




                             Exhibit 6

                                                            Exhibit 1, Page 75 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 77 of 100 Page ID #:82
                                                         Recorded k Officil Records Orange County
                                                         Hugh Nguyen, Clerk Recorder

                                                            *
                                                                 IIII IIIIII11111 11 linI
                                                                 R 0 0 0 7 1          1 7 3 3 S *
                                                                                                 I I III 18.00
   RECORDING REQUESTED BY:                                 201:100502000 8 26 am 11/21/14
   Premium Title of California                           217 402 N15 F13 4
                                                         0.00 0.00 0.00 0.00 9.00 0.00 0.00 0.00


   WHEN RECORDED MAIL TO:

   Western Progressive, LLC
   Northpark Town Center
   1000 Abernathy Rd NE; Bldg 400, Suite 200
   Atlanta, GA 30328


     Loan No •        6496                                                     TS No. 2014-03030-CA
                                                                                  APN No :280-331-67




                 NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
                                               DEED OF TRUST
    PURSUANT TO CIVIL CODE 2923.3(a), THE SUMMARY OF INFORMATION REFERRED
    TO BELOW IS NOT ATTACHED TO THE RECORDED COPY OF THIS DOCUMENT BUT
                 ONLY TO THE COPIES PROVIDED TO THE TRUSTOR.


              NOTE THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                      a: 743ZR.g'g*--/N- figl../FilW
                                                  2 94,1/1
                                                         4 2E 2.,t-lE1-
          NOTA: SE ADJUNITA.UN RESUMEN DE LA INFORMACIONI DE ESTE DOCUMENTO
       TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
     LUU Y. KEM THEO DAY LA BAN TRINFI BAY TOM LU'OC VE THONG TIN TRONG TAI LIEU NAY


                                      IMPORTANT NOTICE
   IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN
  YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY COURT ACTION, and you
  may have the legal right to bring your account in good standing by paying all of your past due
  payments plus permitted costs and expenses within the time permitted by law for
  reinstatement of your account, which is normally five business days prior to the date set for
  the sale of your property. No sale date may be set until approximately 90 days from the date
  this notice of default may be recorded (which date of recordation appears on this notice).
  This amount is 551 905.94 as of 10/31/2014, and will increase until your account becomes
  current. While your property is in foreclosure, you still must pay other obligations (such as
  insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make
 future payments on the loan, pay taxes on the property, provide insurance on the property, or
  pay other obligations as required in the note and deed of trust or mortgage, the beneficiary or
  mortgagee may insist that you do so in order to reinstate your account in good standing. In
 addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
 provide reliable written evidence that you paid all senior liens, property taxes, and hazard
 insurance premiums.
 Upon your written request, the beneficiary or mortgagee will give you a written itemization of
 the entire amount you must pay. You may not have to pay the entire unpaid portion of your

TS:2014-03030-CA
                        Document Number: 2014000502000 Page: 1 of 4 Exhibit 1, Page  76 of 99
                                                                                 Page 1
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 78 of 100 Page ID #:83


  account, even though full payment was demanded, but you must pay all amounts in default at
  the time payment is made. However, you and your beneficiary or mortgagee may mutually
  agree in writing prior to the time the notice of sale is posted (which may not be earlier than
  three months after this notice of default is recorded) to, among other things. (1) provide
  additional time in which to cure the default by transfer of the property or otherwise; or (2)
  establish a schedule of payments in order to cure your default; or both (1) and (2).
  Following the expiration of the time period referred to in the first paragraph of this notice,
  unless the obligation being foreclosed upon or a separate written agreement between you and
  your creditor permits a longer period, you have only the legal right to stop the sale of your
  property by paying the entire amount demanded by your creditor.

  To find out the amount you must pay, or to arrange for payment to stop the foreclosure,
  or if your property is in foreclosure for any other reason, contact:

  Ocwen Loan Servicing, LLC Christiana Trust, a division of Wilmington Savings Fund Society,
  FSB, not in its individual capacity but as Trustee of ARLP Trust 4 By Ocwen Loan Servicing,
  LLC, its attorney in-fact
                                   CIO Western Progressive, LLC

                                           30 Corporate Park, Suite 450
                                              Irvine, California 92606
                                               Phone: 877-596-8580


     NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST

  If you have any questions, you should contact a lawyer or the governmental agency which
  may have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
  may offer your property for sale provided the sale is concluded prior to the conclusion of the
  foreclosure. Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
  PROMPT ACTION.
  Notwithstanding the fact that your property is in foreclosure, you may offer your property for
  sale, provided the sale is concluded prior to the conclusion of the foreclosure.'

 NOTICE IS HEREBY GIVEN: That Western Progressive, LLC is either the original trustee, the duly
 appointed substituted trustee, or acting as agent for the trustee or beneficiary under a Deed of Trust
 dated 07/02/2007, executed by, DOO M. 1CO, An Unmarried Man, as Trustor, to secure certain
 obligations in favor of BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION,
 recorded 07/09/2007 , as Instrument No. 2007000427193, in Book ---, Page --- , of Official Records in the
 Office of the Recorder of Orange County, California describing land therein as: As more particularly
 described on said Deed of Trust.
 Street Address or other common designation of real property:
 2244 SHAPIRO STREET, FULLERTON, CA 93833



 The subject obligation includes ONE NOTE(S) FOR THE ORIGINAL sum of 832,000.00. A
 breach of, and default in, the obligations for which such Deed of Trust is security has occurred
 in that payment has not been made of the following:

TS:2014-03030-CA
                                                                                                    Page 2

                           Document Number: 2014000502000 Page: 2 of 4 Exhibit 1, Page 77 of 99
     Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 79 of 100 Page ID #:84




    Installment of interest only payments which became due on 05/01/2008 plus late charges if any,
    and all subsequent interest, advances, late charges and foreclosure fees and costs that become
    payable.

   You are responsible to pay all payments and charges due under the terms and conditions of the
   loan documents which come due subsequent to the date of this notice, including, but not limited
   to, foreclosure trustee fees and costs, advances and late charges.

   Furthermore, as a condition to bring your account in good standing, you must provide the
   undersigned with written proof that you are not in default on any senior encumbrance and
   provide proof of insurance.

   Nothing in this notice of default should be construed as a waiver of any fees owing to the
   beneficiary under the deed of trust, pursuant to the terms and provisions of the loan documents.

   That by reason thereof, the present beneficiary under such deed of trust, has delivered to said
   duly appointed Trustee, a written request to commence foreclosure, and has deposited with
   said duly appointed Trustee, a copy of the deed of trust and other documents evidencing the
   obligations secured thereby, and has declared and does hereby declare all sums secured
   thereby immediately due and payable and has elected and does hereby elect to cause the
   trust property to be sold to satisfy the obligations secured thereby.
   "See Attached Declaration"

  WE ARE ASSISTING THE BENEFICIARY TO COLLECT A DEBT AND ANY INFORMATION
  WE OBTAIN WILL BE USED FOR THE PURPOSE BY EITHER OURSELVES OR THE
  BENEFICIARY, WHETHER RECEIVED ORALLY OR IN WRITING. YOU MAY DISPUTE THE
  DEBT OR A PORTION THEREOF WITHIN THIRTY (30) DAYS. THEREAFTER WE WILL
  OBTAIN AND FORWARD TO YOU WRITTEN VERIFICATION THEREOF. SHOULD YOU
  NOT DO SO, THE DEBT WILL BE CONSIDERED VALID. IN ADDITION, YOU MAY
  REQUEST THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR IF DIFFERENT
  FROM THE CURRENT ONE.

  1. The mortgage servicer contacted the borrower to assess the borrower's financial situation and
  to explore options for the borrower to avoid foreclosure as required by California Civil Code
  2923.55. Thirty days, or more, have passed since the initial contact was made.


Dated: November 17, 2014

Western Progressive, LLC, as agent for beneficiary
C/O 30 Corporate Park Suite 450
Irvine, CA 9. 606
Beneficial' hone: 877/ 96-8580



Ta ika               ustee Sale Assistant



TS:2014-03030-CA
                                                                                   Page 3
                         Document Number: 2014000502000 Page: 3 of 4 Exhibit 1, Page 78 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 80 of 100 Page ID #:85




                              California Declaration of Compliance
                                      (Civ. Code § 2923.55(c))

   Borrower(s):    Doo M Ko
   Loan No.: •           6496

   The undersigned declares as follows:

           I am employed by the undersigned mortgage servicer, and I have reviewed its business
   records for the borrower's loan, including the borrower's loan status and loan information, to
   substantiate the borrower's present loan default and the right to foreclose. The information set
   forth herein is accurate, complete and supported by competent and reliable evidence that I have
   reviewed in the mortgage servicer's business records. Those records reflect one of the following.

  1 The mortgage servicer contacted the borrower to assess the borrower's financial situation
          and to explore options for the borrower to avoid foreclosure as required by California
          Civil Code § 2923.55. Thirty days, or more, have passed since the initial contact was
          made.

  ❑      The mortgage servicer has exercised due diligence to contact the borrower pursuant to
         California Civil Code § 2923.55(1) to "assess the borrower's financial situation and
         explore options for the borrower to avoid foreclosure." Thirty (30) days, or more, have
         passed since these due diligence requirements were satisfied.

  ❑      The mortgage servicer was not required to comply with California Civil Code § 2923.55
         because the individual does not meet the definition of a "borrower" under Civil Code
         §2920.5(c).

  ❑      The mortgage servicer was not required to comply with California Civil Code § 2923.55
         because the above-referenced loan is not secured by a first lien mortgage or deed of trust
         that secures a loan on "owner-occupied" residential real property as defined by California
         Civil Code § 2924.15(a)

  Signed and Dated:

 By: 0cwen Loan Servicing, LLC, as Servicer for Christiana Trust, a division of Wilmington
 Savings Fund Society, FSB, not in its individual capacity but as Trustee of ARLP Trust 4




      Matthew Owens
 Print Name
                       Ccnfract Management Coordinator

                                                          U
                                                         Signature
                                                                                      1   /17/ill
                                                                                             Date




                                                                                          At-24110



                  Document Number: 2014000502000 Page: 4 of 4 Exhibit 1, Page 79 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 81 of 100 Page ID #:86




                             Exhibit 7


                                                            Exhibit 1, Page 80 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 82 of 100 Page ID #:87
                                                                                                                                                     6-
                                                                 Recorded in Official Records, Orange County
                                                                 Hugh Nguyen, Clerk-Recorder
   Recording Requested By
   OCWEN LOAN SERVICING, LLC                                        I 111111111311111111
                                                                       ,., 0 0 01111111111111111111111111'111112.00
                                                                                  7 4 5 0 7 5 OS
   When Recorded Return To                                         2015000196356 3:13 pm 04/16115
                                                                 276 423 A32 F13 2
  OCWEN LOAN SERVICING, LLC
  240 TECHNOLOGY DRIVE                                           0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
  IDAHO FALLS, ID 83401



                                                                                                              11111111111111111111111111111M11MINE
  Orange, California
                                       CORPORATE ASSIGNMENT OF DEED OF TRUST
                                                                                                                                                     e
  SELLER'S SERVICING #:      6496 "KO"                                                                                                               P
  SELLER'S LENDER ID#: DW SCI                                                                                                                            6,9
  OLD SERVICING #:      2189

  Prepared By Karen Smith, OCWEN LOAN SERVICING, LLC 240 TECHNOLOGY DRIVE IDAHO FALLS. ID 83401 800-746-2936


 For Value Received, Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual
 capacity but as Trustee of ARLP Trust 4 by it's attorney in fact Ocwen Loan Servicing, LLC hereby grants, assigns
 and transfers to WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT AS
 TRUSTEE OF ARLP SECURITIZATION TRUST, SERIES 2014-2 at C/O OCWEN LOAN SERVICING, LLC , 1661
 WORTHINGTON ROAD, STE 100, WEST PALM BEACH, FL 33409 all its interest under that certain Deed of Trust
 dated 07/02/2007 , in the amount of $832,000.00, executed by DOO M. KO, AN UNMARRIED MAN to BANK OF
 AMERICA N A and Recorded: 07/09/2007 as Instrument No 2007000427193 in the County of Orange, State of
 California,

 Property Address 2244 SHAPIRO STREET, FULLERTON, CA 93833


 In witness whereof this instrument is executed

  Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual capacity but as Trustee of
 ARLP Trust 4 by it's attorney in fact Ocwen Loan Servicing, LLC POA- 01/15/2015 as Instrument No
 20150000Z5058
 On     MAR 1 N 2015
          rY1                              3


                                    v4
                                     onzed
Signer




tiVS,
    IVSGMAC-03/10/2015 1259 46 PM' GMAC40GMACA0000000000000134502952- CAORANG'             '6496 CASTATE_TRUST ASSIGN_A35N 'KS'KS1GMAC'




                        Document Number: 2015000196356 Page: 1 of 2
                                                                                                                  Exhibit 1, Page 81 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 83 of 100 Page ID #:88



 CORPORATE ASSIGNMENT OF DEED OF TRUST Page 2 of 2

 STATE OF                 Iowa
 COUNTY OF              Bleck Hawk
 On     MAR 1            before me,        MARY RAMMATER , a Notary Public in and for Black Hawk in
 the State of                    personally appeared                                  Authorized Signer, personally
 known to me (or proved to me on the basis of satisfactory evidence)       e he person(s) whose name(s) is/are
 subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
 authorized capacity, and that by his/her/their signature on the instrument the person(s), or the entity upon behalf of
 which the person(s) acted, executed the instrument


 WITNESS my hand               flicial seal,                            MARY KAMMEYER
                                                                       COMMISSION NO.7808E2
                                                                        MY COMMISSION WIRES
                                                                           OCTOBER 28. 2017


 Notary Expireto       g'tate 1.
                                                                                                    (This area for notarial seal)




-71VS'NVSGMAC103/1612015 12 59 46 PM' GMAC40GMACA000OO00000000045O2952'CAORANG•   6496 CASTATE_TRUST_ASSIGN_ASSN "KS*NS 1GMAC-




                       Document Number: 2015000196356 Page: 2 of 2
                                                                                                       Exhibit 1, Page 82 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 84 of 100 Page ID #:89




                              Exhibit 8


                                                            Exhibit 1, Page 83 of 99
                                                   Re corded in Official Records, Orange County
        Case 8:19-cv-02081 Document 1-1 Filed 10/31/19   Page 85 of 100 Page ID #:90
                                                                             Hugh Nguyen, Clerk-Recorder

          0                                                                      11 $     111111      I                                 9.00
                                                                                                                                  *11
                                                                                        11     II  III                 11111
   Recording Requested by:                                                      *       R 0 0 0 8 7 5 2           5 9 6 $
   M. E. Wileman                                                               2016000492086 2:35 pm 10/07/16
                                                                             47 NC-5 A30 F13 1
  PLEASE FORWARD RECORDED                                                    0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
  DOCUMENT TO AND PREPARED BY:
  M. E. Wileman
  2860 Exchange Blvd. # 100
  Southlake, TX 76092




                                                 Assignment of Deed of Trust
                                                                                                            Send Any Notices To Assignee.
  For Valuable Consideration, the undersigned, WILMINGTON TRUST, NATIONAL ASSOCIATION,
                                                                                                                NOT IN ITS
  INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ARLP SECURITIZATION TRUST, SERIES 2014-2
                                                                                                                     1110 Strand Street,
 Suite 2A, Christiansted, V! 00820 (Assignor) by these presents does assign and set over, without recourse, to
                                                                                                                    ILLS. tANK TRUST,
 N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST 13801 Wireless Way, Oklahoma
                                                                                                                    City, OX 73134
 (Assignee) the described deed of trust with all interest, all liens, any rights due or to become due thereon, executed by
                                                                                                                           D00 M. 1CO3
 AN UNMARRIED MAN to BANK OF AMERICA, N.A.. Trustee: PRLAP, INC Said deed of trust Dated:
                                                                                                                   7/2/2007 is recorded in
 the State of CA, County of Orange on 7/9/2007, Instrument # 2007000427193 AMOUNT: S
                                                                                                      832,000.00      Property Address:
 2244 SHAPIRO STREET, FULLERTON, CA 93833

 IN WITNESS WHEREOF, the undersigned corporation/trust has caused this instrument to be executed
                                                                                                 as a sealed instrument by its
 proper officer. Executed on: AUG 1 1 7016
 WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT AS
                                                                                                       TRUS1EE OF ARLP
 SECURITIZATION TRUST, SERIES 2014-2
 By Caliber Home Loans, Inc. its Attorney in Fact

By:

       Martha Ellis, Senior Vice President                                      KO OFG8 *16071572*



State of Oklahoma
County of Oklahoma
         Before me, Nancy Ortiz, Notary Public, personally appeared, Martha Ellis, Senior Vice President
                                                                                                         known to me to be the
person(s) whose name(s) is subscribed to the foregoing instrument and acknowledged to me that
                                                                                               he/she executed the same for the
purposes and consideration therein expressed.
Given under my hand and seal of office on AUu 11 2036




                                                                      otary public, Nancy Ortiz
                                                                     My commission expires: September 29, 2016




                                                                                                                           1111111111111111111

                                                          CA Orange                                           CALIBER/JULYI I/SFR
                               Document Number: 2016000492086 Page: 1 of 1
                                                                                                          Exhibit 1, Page 84 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 86 of 100 Page ID #:91




                             Exhibit 9


                                                            Exhibit 1, Page 85 of 99
                                          Recorded in Official Records, Orange County
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 87 of 100 Page ID #:92
                                                                  Hugh Nguyen, Clerk-Recorder

                                                                                1111111111111111111111111111111 101 12.00
                                                                     *SR 0 0 0 8 8 1 7 6                       8 9 g*
   Recording requested by:                                          2016000540640 2:54 pm 11/01116
                                                                  47 NC-5 S15 F13 2
                                                                  0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
   When recorded mail to:

   Quality Loan Service Corporation
   411 Ivy Street
   San Diego, CA 92101
   619-645-7711

  TS No.: CA-16-736290-AB                                                         Space above this line for recorders use
  APN. No : 280-331-67




                                      Substitution of Trustee

          WHEREAS, DOO M. 1(0, AN UNMARRIED MAN was the original Trustor, PRLAP, INC. was the
 original Trustee, and BANK OF AMERICA, N.A was the original Beneficiary under that certain Deed of
                                                                                                    Trust
 dated 7/2/2007 and recorded on 7/9/2007 as Instrument No. 2007000427193 of Official Records
                                                                                             of ORANGE
 County, CA; and


         WHEREAS, the undersigned is the present Beneficiary under said Deed of Trust, and


          WHEREAS, the undersigned desires to substitute a new Trustee under said Deed of Trust in place and stead
of said original Trustee, or Successor Trustee, thereunder, in the manner provided for in said Deed of Trust,


         NOW,     THEREFORE,        the   undersigned    hereby   substitutes   QUALITY          LOAN         SERVICE
CORPORATION as Trustee under said Deed of Trust.


Whenever the context hereof so requires, the masculine gender includes the feminine and/or neuter, and the
                                                                                                           singular
number includes the plural




                    Document Number: 2016000540640 Page: 1 of 2
                                                                                                Exhibit 1, Page 86 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 88 of 100 Page ID #:93



   TS No. CA-16-736290-AB
   Page 2


                                                       U.S. Bank Trust, MA., as Trustee for LSF9 Master
                                                       Participation Trust, by Caliber Home Loans, Inc., as
                                                       its omey in fact
                                                                4
                                                                /
                                                 By:        kI II1 %

                                        ACKNOWLEDGMENT

    A Notary Public or other officer completing this certificate verifies only the
    identity of the individual who signed the document to which this certificate is
    attached, and not the truthfulness, accuracy, or validity of the document.

         State of California
         County of San Diego)

               OCT 17 2016
         On                     before me Courtney Patania, Notary Public
                                          (Insert name and title of the officer)
        Personally appeared Arturo Zarazuat who proved to me on the basis of satisfactory
         evidence to be the person(s) whose name(s) is/are subscribed to the within
 instrument     and acknowledged to me that he/she/they executed the same in his/her/their
 authorized    capacity(ies), and that by his/her/their signature(s) on the instrument the
 person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

         I certify under PENALTY OF PERJURY under the laws of the state of California that
 the     foregoing paragraph is true and correct

        WITNESS my hand and official seal                                         COURTNEY PATANIA
                                                                                Commission * 2044156
                                                                                Notary Public - California
                                                                                   San Diego County


 Signature
              Courtney Patania Nota     Public




                  Document Number: 2016000540640 Page: 2 of 2

                                                                                          Exhibit 1, Page 87 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 89 of 100 Page ID #:94




                            Exhibit 10


                                                            Exhibit 1, Page 88 of 99
  Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 90 of 100 Page ID #:95


                                                           Recorded in Official Records Orange County
                                                           Hugh Nguyen, Clerk-Recorder
      Recording requested by.
      Quality Loan Service Corp                              111)         1111 11H1111111                 111 18.00
                                                                     0 0 0 9 2 7 8 4 6 0 8
      When recorded mail to.                                 2017000202339 3:26 pm 05/17/17
     Quality Loan Service Corporation                      105 410 N15 F13 4
     411 Ivy Street                                        0.00 0.00 0.00 0.00 9.00 0.00 0.00 0.00
     San Diego, CA 92101


       TS No.: CA-17-770718-AB
                                                                              Space above this line for Recorder's
       Order No.: 170187408-CA-V0I                                                                                 use
       APN No.: 280-331-67



                                        IMPORTANT NOTICE
                       NOTICE OF DEFAULT AND ELECTION
                                                      TO SELL
                                UNDER DEED OF TRUST
    NOTE: THERE IS A SUMMARY OF THE
                                     INFORMATION IN THIS DOCUMENT
       COPY PROVIDED TO THE MORTGAGOR                                   ATTACHED TO THE
                                         OR TRUSTOR (Pursuant to Cal. Civ.
                                                                           Code § 2923.3)
                                  : *tftg-tia.,9sx
                       N-2Afg:      E.    '&1.t 94A171- VOL-1 Et
         NOTA: SE ADJUNTA UN RESUMEN DE
                                        LA
      TALA: MAYROONG BUOD NG IMPORMASYONINFORMACION DE ESTE DOCUMENT°
   LUIJ KEM THEO DAY LA BAN TRINH            SA DOKUMENTONG ITO NA
                                                                     NAKALAKIP
                                   BAY TOM LU°C VE THONG TIN
                                                                 TRONG TAI LIEU NAY
    IF YOUR PROPERTY IS
                                          IN FORECLOSURE BECAUSE
    BEHIND IN YOUR PAYMENTS,                                                              YOU ARE
                                                    IT MAY BE SOL WITHOUT
    COURT ACTION, and you may have the                                                              ANY
                                                     legal right to bring your account in good
    by paying all of your past due payments                                                      standing
                                                  plus permitted costs and expenses within
   permitted by law for reinstatement of your                                                    the time
                                                account, which is normally five business days
   the date set for the sale of your property.                                                    prior to
                                                No sale date may be set until approximately
   from the date this Notice of Default                                                           90 days
                                         may be recorded (which date of recordation
   notice). This amount is $614,587.70 as                                               appears on this
                                                 of 5/16/2017 and will increase until
   becomes current.                                                                       your account
         While your property is in foreclosure,
                                                     you still must pay other obligations
  insurance and taxes) required by your note                                                    (such as
                                                 and deed of trust or mortgage. If you
  future payments on the loan, pay taxes on                                                fail to make
                                              the property, provide insurance on the
  other obligations as required in the note                                            property, or pay
                                                and deed of trust or mortgage, the
  mortgagee may insist that you do so in                                                beneficiary or
                                             order to reinstate your account in good
 addition, the beneficiary or mortgagee                                                  standing. In
                                            may require as a condition of reinstatement
 provide reliable written evidence that                                                        that you
                                            you paid all senior liens, property
 insurance premiums.                                                                taxes, and hazard
        Upon your written request, the beneficiary
of the entire amount you must pay.                   or mortgagee will give you a written
                                        You may not have to pay the entire                 itemization
account, even though full payment was                                          unpaid  portion  of your
                                          demanded, but you must pay all amounts in
time payment is made. However, you                                                       default at the
                                         and your beneficiary or mortgagee
                                                                                may mutually agree in


                       Document Number: 2017000202339 Page:
                                                            1 of 4
                                                                                         Exhibit 1, Page 89 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 91 of 100 Page ID #:96



   TS No.: CA-17-770718-AB

   writing prior to the time the notice of sale is posted (which may not be
                                                                              earlier than three-months
   after this Notice of Default is recorded) to, among other things, (1)
                                                                           provide additional time in
   which to cure the default by transfer of the property or otherwise; or
                                                                           (2) establish a schedule of
  payments in order to cure your default; or both (1) and (2).
         Following the expiration of the time period referred to in the first
                                                                               paragraph of this notice,
  unless the obligation being foreclosed upon or a separate written
                                                                        agreement between you and
  your creditor permits a longer period, you have only the legal right
                                                                              to stop the sale of your
  property by paying the entire amount demanded by your creditor.
         To find out the amount you must pay, or arrange for payment to stop
                                                                                  the foreclosure, or if
  your property is in foreclosure for any other reason, contact:

        U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
                                                                        Trust
        C/O Quality Loan Service Corporation
        411 Ivy Street
        San Diego, CA 92101
        619-645-7711

        If you have any questions, you should contact a lawyer or
                                                                  the governmental agency which
  may have insured your loan. Notwithstanding the fact that your property
                                                                               is in foreclosure, you
 may offer your property for sale provided the sale is concluded
                                                                      prior to the conclusion of the
 foreclosure.
        Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO
                                                                                      NOT TAKE
 PROMPT ACTION.
       NOTICE IS HEREBY GIVEN: That the undersigned is either the original
                                                                                     trustee, the duly
 appointed substituted trustee, or acting as agent for the trustee or
                                                                       beneficiary under a Deed of
 Trust dated 7/2/2007, executed by DOO M. KO , AN
                                                             UNMARRIED MAN, as Trustor, to
secure certain obligations in favor of BANK OF AMERICA,
                                                                    N.A., as beneficiary, recorded
7/9/2007, as Instrument No. 2007000427193,              of Official Records in the Office of the
Recorder of ORANGE County, California describing land therein:
                                                                        as more fully described in
said Deed off Trust.
       Said obligations including 1 NOTE(S) FOR THE ORIGINAL sum
                                                                            of $832,000.00, that the
beneficial interest under such Deed of Trust and the obligations
                                                                     secured thereby are presently
held by the beneficiary; that a breach of, and default in, the
                                                               obligations for which such Deed of
Trust is security has occurred in that payment has not been made
                                                                   of:
       The installments of principal and interest which became
                                                                  due on 5/1/2008, and
       all subsequent installments of principal and interest through
      Notice, plus amounts that are due for late charges, delinquent the date of this
      insurance premiums, advances made on senior liens, taxes property taxes,
      trustee's fees, and any attorney fees and court costs arising and/or insurance,
      with the beneficiaries efforts to protect and preserve its from or associated
      must be paid as a condition of reinstatement, includingsecurity, all of which
      accrue through reinstatement or pay-off. Nothing in this     all sums that shall
      construed as a waiver of any fees owing to the Beneficiary notice shall be
      Trust pursuant to the terms of the loan documents.            under the Deed of




                   Document Number: 2017000202339 Page: 2 of 4
                                                                                  Exhibit 1, Page 90 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 92 of 100 Page ID #:97


 TS No.: CA-17-770718-AB

       That by reason thereof, the present beneficiary under such deed of trust,
                                                                                    has executed and
 delivered to said duly appointed Trustee, a written Declaration of Default
                                                                              and Demand for same,
and has deposited with said duly appointed Trustee, such deed of
                                                                           trust and all documents
evidencing obligations secured thereby, and has declared and does
                                                                           hereby declare all sums
secured thereby immediately due and payable and has elected and does
                                                                           hereby elect to cause the
trust property to be sold to satisfy the obligations secured thereby.
       Pursuant to the attached Declaration, the mortgage servicer declares
                                                                                that it has contacted
the borrower, tried with due diligence to contact the borrower as
                                                                       required by California Civil
Code § 2923.55 or § 2923.5, or is otherwise exempt from the
                                                                    requirements of § 2923.55 and
§2923.5.
       If you have previously been discharged through bankruptcy, you
                                                                              may have been released
of personal liability for this loan in which case this letter is intended
                                                                          to exercise the note holders
right's against the real property only.

QUALITY MAY BE CONSIDERED A       COLLECTOR ATTEMPTING TO
COLLECT A E T AND ANY INFORMATION OBTAINED
THAT PURPOSE.                              WILL BE USED FOR

 Dated: MAY 1 6 2011                      Quality Loan Service Corp., Trustee

                                                       y4 L7)
                                               By.   sr,tepha e2Fuentes,
                                                                           Assi tant Secretary




                 Document Number: 2017000202339 Page: 3 of 4
                                                                                         Exhibit 1, Page 91 of 99
             Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 93 of 100 Page ID #:98




                                                            California Declaration of
                                                                                      Compliance
                                                                    (Civ. Code § 292235(t))
                                  Borrower(s):
                                  Loan No.-

                                  The undersigned declares as follows:

                                — cam CrifproirefFithe
                                                              undersigned monger= servicer, and
                               records for the borrower's loan,                                       have reviewed its business
                                                                 including the borrower's lino
                              substantiate the borrower's present                                status and loan information, to
                                                                   loan default and the right to
                              Ionia herein is accurate, complete                                 foreclose. The information set
                                                                 and supported by compel=
                              reviewed in the mortgage =nicer's                                and reliable evidence that I
                                                                   busia,..bs records Those records                           have
                                                                                                     reflect one of the following
                                      The mortgage servicer contacted
                                                                       toe bOn0W2r to assess the
             _                      _ and to explore_ options_forabobanewencrevoid                 borrower's financial situation
                                     Civil Code § 2923.55 Thirty                         forectusWe es required by California
                                                                     days, or ,rare, have passed
                                     made                                                          since the initial contact was

                              a       The mortgage servicer has
                                                                   exercised due diligence to contact
                                      California Civil Code § 1973                                     the
                                                                       5.5f0 to "assess the borrower's born,wer pursuant to
                                      explore options for the borrower
                                     passed since these due
                                                                         to avoid foreclosure" Thirty financial situation and
                                                             diligence requirements were               (30) days, or molt, have
                                        — -- -                                            satisfied.
                          ▪          The mortgage =sneer was not
                                                                      requited lo comply with California                                                      ;
                                     because the individual does                                          Civil Code § 2923 55
                                                                   not meet the de finition of a
                                     §2920.5(c).                                                  "borrower" under Civil Code

                          •The mortgage service: was not
                                                          required to comply with California
                           because the above-referenced loan                                   Civil Code § 2923 55
                                                             is not secured by a first lien
                           that secures a loan on                                           mortgage or deed of trust
                         -             p          "owner-peen/0d"
                          —aciltotEP.'927    1,1343                residentialsealproporryeadefinedirreefornia-

                         Signed and Dated

                         By: Ocwen Loan Servicing,
                                                    LLC, as
                         Savings Fund Society, FSB, not in Servrcer for Christiana Trust, a division of Wilmington
                                                          its individual capacity but
                                                                                      as Trustee of ARLP Trust 4


                                                  c7trdaidaurstrersCzorster
                              memo Crean
                     Print Name
                                                                                                                       Date




                                                                                                                  At-24110




 Order. 150368843
 Dec' 0R:2914 09502000                                                        edge 1 of
                                                                                                    Requested Hy tuunigd, Ported
                                                                                                                                 11n1/2015 829 AM



Non-Order Search
                                                                                      Page 4 of 1               Requested By. eanunoz, Printed: 5/5[2017 2:15 PM
Doc OR:2016 90618027
                                            Document Number: 2017000202339 Page: 4 of 4
                                                                                                                                  Exhibit 1, Page 92 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 94 of 100 Page ID #:99




                           Exhibit 11


                                                            Exhibit 1, Page 93 of 99
                                            Recorded
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19  Pagein95
                                                       Orticial
                                                          of 100    Page
                                                                Records   ID #:100
                                                                        Orange County
                                                                       Hugh Nguyen, Clerk-Recorder

                                                                          IIIIIIIII
                                                                              $ II I!
                                                                                R    0 0 0 9    5 0 7
                                                                                                                           12.00
                                                                                                         4     1   $ *
     Recording requested by:
     Quality Loan Service Corp.                                          2017000356258 2 20 pm 08/22/17
                                                                       105 406 N34 F93 2
    When recorded mail to:                                             0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
    Quality Loan Service Corporation
    411 Ivy Street
    San Diego, CA 92101




     TS No. CA-17-770718-AB
                                                                                    SPACE ABOVE THIS LINE FOR RECORDER'S
     Order No.: 170187408-CA-VO9                                                                                           USE




                                      NOTICE OF TRUSTEE'S SALE
    NOTE: THERE IS A SUMMARY OF THE
                                    INFORMATION IN THIS DOCUMENT ATTACHED
       COPY PROVIDED TO THE MORTGAGOR OR                                           TO THE
                                           TRUSTOR (Pursuant to Cal. Civ. Code 2923.3)

                                                                       2:21A17E
          NOTA: SE ADJUNTA UN RESUMEN DE LA
                                                 INFORMACION DE ESTE DOCUMENTO
      TALA: MAYROONG BUOD NG IMPORMASYON
                                                  SA DOKUMENTONG ITO NA NAKALAKIP
   LUIJ t: KEM TI-1E0 DAY LA BAN TRINT-1
                                         BAY TOM LUOC VE THONG TIN TRONG TAI LIEU
                                                                                   NAY
  YOU ARE IN DEFAULT UNDER A DEED OF
                                           TRUST DATED 7/2/2007. UNLESS YOU TAKE
  TO PROTECT YOUR PROPERTY, IT MAY                                               ACTION
                                            BE SOLD AT A PUBLIC SALE. IF YOU
  EXPLANATION OF THE NATURE OF THE                                             NEED AN
                                         PROCEEDING AGAINST YOU, YOU SHOULD CONTACT
  A LAWYER.

   A public auction sale to the highest bidder for cash,
                                                         cashier's check drawn on a state or national bank, check
   by state or federal credit union, or a check drawn                                                                drawn
                                                         by a state or federal savings and loan association,
  association, or savings bank specified in Section 5102                                                         or savings
                                                            to the Financial Code and authorized to do business m
  state, will be held by duly appointed trustee. The                                                                    this
                                                      sale will be made, but without covenant or warranty,
  implied, regarding title, possession, or encumbrances, to                                                  expressed or
                                                              pay the remaining principal sum of the note(s) secured
  the Deed of Trust, with interest and late charges                                                                      by
                                                    thereon, as provided in the note(s), advances, under the
 Deed of Trust, interest thereon, fees, charges and                                                           terms of the
                                                       expenses of the Trustee for the total amount (at the
 initial publication of the Notice of Sale) reasonably                                                         time of the
                                                        estimated to be set forth below. The amount may be
 the day of sale.                                                                                               greater on

 BENEFICIARY MAY ELECT TO BID LESS THAN
                                        THE TOTAL AMOUNT                                   DUE.
 Trustor(s):        900 M. KO , AN UNMARRIED MAN
 Recorded:          7/9/2007 as Instrument No. 2007000427193
                                                                            of Official Records in the office of the
                    Recorder of ORANGE County, California;

 Date of Sale:     9/25/2017 at 1:30PM
 Place of Sale:    At the North front entrance to the County
                                                             Courthouse located at 700 Civic Center Drive
                   West, Santa Ana, CA 92701
 Amount of unpaid balance and other charges: $1,425,255.30
 The purported property address is: 2244
                                          SHAPIRO STREET, FULLERTON, CA 92833
 Assessor's Parcel No.: 280-331-67




                      Document Number: 2017000356258 Page: 1 of 2
                                                                                                     Exhibit 1, Page 94 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 96 of 100 Page ID #:101
     TS No : CA-17-770718-AB


     NOTICE TO POTENTIAL BIDDERS:
                                                       If you are considering bidding on this
     understand that there are risks involved in                                                    property lien, you should
                                                    bidding at a trustee auction. You will be bidding
     property itself. Placing the highest bid at                                                          on a lien, not on the
                                                    a trustee auction does not automatically
     ownership of the property. You should also be                                               entitle you to free and clear
                                                         aware that the lien being auctioned off
    are the highest bidder at the auction, you                                                    may be a junior lien. If you
                                                  are or may be responsible for paying off
    auctioned off, before you can receive clear                                              all liens senior to the lien being
                                                     title to the property You are encouraged to
    priority, and size of outstanding liens that                                                     investigate the existence,
                                                  may exist on this property by contacting
    title insurance company, either of which                                                the county recorder's office or a
                                                 may charge you a fee for this information.
    resources, you should be aware that the                                                     If you consult either of these
                                                 same lender may hold more than one
    property.                                                                             mortgage or deed of trust on the

    NOTICE TO PROPERTY OWNER: The
                                                   sale date shown on this notice of sale
    times by the mortgagee, beneficiary, trustee,                                          may be postponed one or more
                                                   or a court, pursuant to Section 2924g of
    law requires that information about trustee                                             the California Civil Code. The
                                                  sale postponements be made available to
   courtesy to those not present at the sale.                                                 you and to the public, as a
                                               If you wish to learn whether your sale
   applicable, the rescheduled time and date for                                         date has been postponed, and, if
                                                    the sale of this property, you may call
   regarding the trustee's sale or visit this                                               916-939-0772 for information
                                               Internet Web site http://www.qualityloan.eom
  assigned to this foreclosure by the Trustee:                                                   , using the file number
  in duration or that occur close in time CA-17-770718-AB. Information about postponements that are very short
                                             to the scheduled sale may not
  information or on the Internet Web site. The                                  immediately be reflected in the telephone
                                                  best way to verify postponement information
  sale.                                                                                         is to attend the scheduled

  The undersigned Trustee disclaims any
                                            liability for any incorrectness of the property
  designation, if any, shown herein. If no street                                            address or other common
                                                     address or other common designation is
  location of the property may be obtained by                                                  shown, directions to the
                                               sending a written request to the beneficiary
  first publication of this Notice of Sale.                                                 within 10 days of the date of

 If the sale is set aside for any reason,
                                          including if the Trustee is unable to convey
 be entitled only to a return of the                                                   title, the Purchaser at the sale shall
                                        monies paid to the Trustee. This shall be the
 remedy. The purchaser shall have no                                                       Purchaser's sole and exclusive
                                               further recourse against the Trustor, the
 Beneficiary's Agent, or the Beneficiary's Attorney.                                         Trustee, the Beneficiary, the

 If you have previously been discharged
                                              through bankruptcy, you may have been
 this loan in which case this letter is intended                                          released of personal liability for
                                                 to exercise the note holders right's against
                                                                                              the real property only.
QUALITY MAY BE CONSIDERED A DEBT
                                 COLLECTOR ATTEMPTING TO COLLECT
ANY INFORMATION OBTAINED                                                    A DEBT AND
                         WILL BE USED FOR THAT PURPOSE.
 Date.
        AUG 21 2017             Quality Loan Service Corporation
                                411 Ivy Street
                                San Diego, CA 92101
                                619-645-7711 For NON SALE information only
                                Sale Line: 916-939-0772
                                Or Login to: http://www.qualityloanteorn
                               Reinst meat Line: (866) 645-7711 Ext
                                                                       5318

                                                                                         teriCr
                                                   Quality Loan Servi       orp. by: Daisy Rios, Assistant Secretary




                    Document Number: 2017000356258
                                                   Page: 2 of 2
                                                                                                    Exhibit 1, Page 95 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 97 of 100 Page ID #:102




                          Exhibit 12


                                                            Exhibit 1, Page 96 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 98 of 100 Page ID #:103




                                                                          Recorded In Official Re cords, Orange County
                                                                          Hugh Nguyen, Clerk Recorder

                                                                             IMMIIERIMII EMI
                                                                             *5 2     0 0 0 9 6 D 9 4 5 7 S.4         IIIIJJJjII 15.00
           tteoardiag itqatexed by:
                                                                            2017000423314 3 21 pm 10/04/17
                                                                          47 NC-5 T09 P13 3
           And whan reconica man Ice                                      0.00 0.00 0.00 0.00 6.00 0.00 0.00 0.00
          C.alther Home Loans
          Attention: Collateral Team
          13801 Wireless Way
          Oklahoma City, OK 73134-2500

          Forward tax statements to the address given above


          TS No: CA-17-770718-ia                                                              Space above this Lee rot recorders
                                                                                                                                   use
          Outer No.: 170187408-CA-VON




                                            Trustee's Deed Upon Sule
         A.P.N.:2110-33.147

       Exempt purse:rot to Cal Rev and Tax Code 01926

        THE UNDERSIGNED GRANTOR DECLARES:
        The Grantee Herein IS the Foreclosing Beneficiary
       The amount of the unpaid debt together with costs was:
                                                                                                                $1,42$,63L44
       The amotmt paid by the grantee at the trustee sale was:
                                                                                                                SL425,631.44
       The documentary transfertax is:
                                                                                                                      NONE
       Said property is in the City of FULicrairON, County of ORANGE

      QUALITY WAN SERVICE CORPORATION , as Trustee, (whereas so designated
                                                                                             in the Deed of Thin
      hereunder more particularly described or as duly appointed Trete) does hereby GRANT
                                                                                          and CONVEY to
      U.S. Bank Trust, N.A., as Trustee for LSF9 Master Pardelpatima Trust

     (herein called Grantee) but without covenant or warranty, expressed or implied, all right
                                                                                                  title and interest conveyed
     to and now held by it as Trustee under the Deed of Trust its end to the property situated In
                                                                                                   the cotmty of ORANGE,
     State of California, described as follows;

     PARCEL I: LOT 42 OF TRACT NO. 1613E, IN THE CITY OF FULLERTON,
                                                                           COUNTY OF ORANGE,
     STATE OF CALIFORNIA, AS SHOWN ON A MAP ("MAP") RECORDED IN
     IS INCLUSIVE OF MISCELLANEOUS MAPS, RECORDS OF ORANGE
                                                                          BOOK   WS, PAGES U TO
                                                                         COUNTY, CALIFORNIA.
     EXCEPTING THEREFROM ALAN 50% INTEREST IN ALL OIL, OIL RIGHTS,
                                                                           NATURAL GAS
       When recorded mail and send tax statement to:
      Caliber Home Loans
      Attention: Collateral Team
      131101 Wireless Way
     Oklahoma City, OK 73124-2500                     THIS MISTRUMEHT
                                                                      ISRECORDEDAIME
                                                     REQUEST OF SERWCSUNC
                                                     ACCOMMODATION ONLY. it      As Are
                                                     EXAMINED Arm ITS       HAG NOT MEN
                                                     TO ITS EFFECTS UPONBXECUTION Oilas
                                                                         TITLE.



                                                                                                                               SailBfr B


                                                                                                                    Exhibit 1, Page 97 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 99 of 100 Page ID #:104




         TS No.: CA-17-770718•AB

         RIGHTS, MINERAL maws, ALL OTHER HYDROCARBON SUBSTANCES BY WHATSOEVER
         NAME Krim" AND ALL RIGHTS THERETO, WITHOUT HOWEVER, ANY lEUGHT TO ENTER
        UPON THE SURFACE OF SAID LAND NOR ANY PORTION OF THE SUBSURFACE LYING
        BENEATH A DEPTH OF 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
        EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL 011, OIL IUGEITS, NATURAL GAS
        RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON SUBSTANCES BY WHATSOEVER
        NAME KNOWN, AND ALL RIGHTS THERETO, WITHOUT HOWEVER, ANY RIGHT TO ENTER
        UPON THE SURFACE OF SAID LAND NOR ANY PORTION OF THE SUBSURFACE LYING
        BENEATH A DEPTH OF 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED. PARCEL
        2: NON-EXCLUSIVE EASEMENTS FOR ACAneS, DRAINAGE, ENCROACHMENT, MAINTENANCE
        AND REPAIR, ALL AS MAY BE SHOWN ON THE MAP AND AS DESCRIBED IN THE MASTER
        DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND RESERVATION OF
       EASEMENTS FOR AMERIGE HEIGHTS ("MASTER DECLARATION"), RECORDED JUNE 21, 2002,
       AS INSTP.IIMEPiT NO. 02-51139t, AND THE NOTICE OF ADDITION OF PHASE AND
       SUPPLEMENTAL MASTER DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
       AND RESERVATIONS OF EASEMENTS FOR AMERIGE HEIGHTS TA LMEDGE, PHASE 10 LOTS 41
                                                                                            K
       THROUGH 46, INCLUSIVE, 90, 95, 109 AND MASTER COMMON AREA LOTS E., F, G, H, T, J AND
       OF TRACT NO, 16135, AND LOT P. OF TRACT       NO. 162a5} RECORDED  JULY   1,  2003, AS
       INSTRUMENT NO. 03-775473 ("NOTICE OF ADDITION"), BOTH OF OFFICIAL RECORDS OF
       ORANGE COUNTY, CALIFORNIA. PARCEL 3: EXCLUSIVE USE EASEMENT FOR SIDEYARD
       PURPOSES, AS APPLICABLE, AS DESCRIBED AND ASSIGNED IN THE totAsTER DECLARATION.

       This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by DOOM
       KO ,_AN UNMARRIED MN, as trustor, dated 71212.007, and recorded on 7/9/2007 as instrument number
      2007000427193         of Official Records in the office of the Recorder of ORANGE, California, under the authority
      and powers vested in the Trustee designated in the Deed of Trust ar as the duly appointed trustee, default haring
      maned under the Deed of Trust pursuant to the Notice of Breach and Election to Sell under the Deed of Rust
      recorded on 5/I 7/2017, instrument no 2017000202339, Book XXX, Page XXX, of Official records. The Trustee of
      record at the relevant time having compiled with all applicable statutory requirements of the State of California and
      performed all duties required by the Deed of Trust imploding sendingallotice of Default and Election to Sell within
      ma/thirty days after its recording and a Notice of Sale at least twenty days prior to the Sale Date by certified mail,
      postage pre-paid to each person entitled to notice in compliance with California CH Code 29241,.

      Default occurred as set forth in a Notice of Breach and Election to Sell which was recorded in the office of the
      Recorder of said County.

      All requirements of law regarding the mailing of copies of notices or the publication of a copy of the Notice of
      Breach and Election to Sell or the personal delivery ofthe copy of the Notice of Breach and Election to Sell and the
      posting and publication of copies of the Notice of Sale have been complied with.

     Said property was sold by said Trustee at public auction on 9/25/2017 at the place named in the Notice of Sale, in
     the County of ORANGE, CaHfomia, in which the property is situated. The foreclosing beneficiary, being the
     biggest at such sale, became the purchaser of said property and paid therefore to said trustee the amount being
     $1,425,631.44 in lawful money of the United Slates, or by the satisfaction, pro tante, of the obligations then secured
     by said Deed of Trust and instructed said nustee to vestthis Trustee's Deed Upon Sale to said Grantee
      When recorded mall and send tar statement to:
      Caliber Home Loans
      Mention: Collateral Team
      13801 Wireless Way
      Oklahoma City, OK 73114-2500




                                                                                                               Exhibit 1, Page 98 of 99
Case 8:19-cv-02081 Document 1-1 Filed 10/31/19 Page 100 of 100 Page ID #:105




          QUALITY MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
          A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT COLLECT
                                                                    PURPOSE.
          TS No.; CA-17-770718-AB

           Date: /a        3- 2€1/7-•                      QUALITY LOAN SERVICE CORPOIRATION


                                                                0-  11_,C         &Lanti-a—a-     t
                                                          By: Dorian Bradley, Assistant Secretary  .

          A 'tutu public or other officer completing this certificate verifies only the identity of thc
          the docufnent to which this certificate is attached, mid notate truthfulness, scanty, or      individual who signed I
                                                                                                    validity of that document.

         State oftCalifornia)
         County of. San Dien)


         on          OCT 0 3    Nil              fore me,        'Catherine A. Bah                a notary public, petsonally
         appesToT1         Thlra
                               d                          who proved to me on the basis of satisfactory evidence to be the
         petson(s) whose names is/are su cribed to the within instrument and acknowledged
                                                                                                      to me
        executed the same in his/her/their authorized capacity(ies), and that by his/her/their signatire(s) that he/she/they
        the person(s), or the entity upon behalf of which the pemon(s) acted, executed the instrument. on the instrument


        I certify under PENALTY OF PERJURY under the laws of the State of California that
                                                                                                the foregoing paragraph is
        tat and correct.


        WITNESS my            d official sea                 Seal)                           BATHER ME A. DAVIS
                                                                                             COMM. $2095321 a
                                                                                            Notary Mlle • California g
                                                                                               Pao Dego Count
                                                                                            Cant         Dec. 216




                                                                                                                Exhibit 1, Page 99 of 99
